UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2015 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Financial Position of the Prudential Conglomerate – Inthousands of Reais Assets June 30 Current assets Cash and due from banks (Note 4) Interbank investments (Notes 3d and 5) Securities purchased under agreements to resell 171,328,788 125,321,861 Interbank investments 4,423,388 11,675,372 Allowance for losses (19,142) (13,374) Securities and derivative financial instruments (Notes 3e, 3f, 6 and 30b) Own portfolio 31,078,844 33,060,877 Subject to unrestricted repurchase agreements 14,104,427 15,382,529 Derivative financial instruments (Notes 3f, 6e II and 30b) 6,195,652 4,744,983 Given in guarantee to the Brazilian Central Bank 20,096 - Given in guarantee 4,520,980 2,205,341 Subject to unrestricted repurchase agreements - 253,800 Interbank accounts Unsettled payments and receipts 1,074,734 1,635,920 Reserve requirement (Note 7): - Reserve requirement - Brazilian Central Bank 48,913,046 53,501,826 - SFH 8,828 4,249 Correspondent banks 87,086 131,369 Interdepartmental accounts Internal transfer of funds 167,646 320,342 Loans (Notes 3g, 8 and 30b) Loans: - Public sector 2,803,212 31,779 - Private sector 156,622,091 145,465,606 Loans transferred under an assignment with recourse 132,808 11,897 Allowance for loan losses (Notes 3g, 8f, 8g and 8h) (15,252,843) (13,555,444) Leasing (Notes 3g, 8 and 30b) Lease and Sublease Operations receivable : - Private sector 1,622,983 2,180,797 Unearned income from leasing (1,562,597) (2,103,807) Allowance for leasing losses (Notes 3g, 8f, 8g and 8h) (137,567) (230,326) Other receivables Receivables on sureties and guarantees honored (Note 8a-3) 59,143 30,304 Foreign exchange portfolio (Note 9a) 16,245,509 11,476,110 Receivables 6,563,732 6,187,200 Securities trading 822,730 1,846,928 Specific receivables 5,623 3,292 Sundry (Note 9b) 39,970,500 40,985,266 Allowance for other loan losses (Notes 3g, 8f, 8g and 8h) (855,843) (742,870) Other assets (Note 10) Other assets 1,775,744 1,571,132 Provision for losses (708,946) (632,520) Prepaid expenses (Notes 3i and 10b)) 1,003,510 1,127,490 Long-term receivables Interbank investments (Notes 3d and 5) Interbank investments 526,925 669,821 Securities and derivative financial instruments (Notes 3e, 3f, 6 and 30b) Own portfolio 62,740,963 50,603,267 Subject to unrestricted repurchase agreements 27,230,099 46,272,105 Derivative financial instruments (Notes 3f, 6e II and 30b) 826,204 1,001,858 Given in guarantee to the Brazilian Central Bank - 19,008 Privatization rights 55,667 62,237 Given in guarantee 2,555,115 5,958,108 Subject to unrestricted repurchase agreements 322,597 825,672 Bradesco 3 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Financial Position of the Prudential Conglomerate – Inthousands of Reais Assets June 30 Interbank accounts Reserve requirement (Note 7): - SFH 626,090 599,801 Loans (Notes 3g, 8 and 30b) Loans: - Public sector 492,281 1,919,401 - Private sector 155,421,065 145,510,575 Loans transferred under an assignment with recourse 7,073,084 4,205,713 Allowance for loan losses (Notes 3g, 8f, 8g and 8h) (6,933,169) (6,604,411) Leasing (Notes 3g, 8 and 30b) Leasing receivables: - Private sector 1,824,488 2,528,723 Unearned income from leasing (1,822,840) (2,528,065) Allowance for leasing losses (Notes 3g, 8f, 8g and 8h) (85,661) (156,339) Other receivables Receivables 40 52 Securities trading 419,437 126,860 Sundry (Note 9b) 38,134,236 26,331,256 Allowance for other loan losses (Notes 3g, 8f, 8g and 8h) (24,078) (49,861) Other assets (Note 10) Prepaid expenses (Notes 3i and 10b) 714,062 1,048,592 Permanent assets Investments (Notes 3j, 11 and 30b) Earnings (losses) of affiliates - In Brazil 32,709,517 27,942,510 - Overseas 262,682 871,508 Other investments 195,545 443,835 Allowance for losses (143,614) (142,612) Premises and equipment (Notes 3k and 12) Premises 44,535 189,028 Other premises and equipment 7,461,126 7,141,817 Accumulated depreciation (4,609,140) (4,532,595) Leased assets (Note 12) Leased assets 10,785,477 14,506,855 Accumulated depreciation (3,814,270) (5,010,686) Deferred (Notes 3l and 13) Expenses with Organization and Expansion 1,731,053 1,736,294 Accumulated amortization (1,681,622) (1,675,601) Intangible assets (Notes 3m and 14) Intangible Assets 15,240,150 9,883,007 Accumulated amortization (6,032,562) (3,906,346) Total The accompanying Notes are an integral part of these Financial Statements. 4 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Financial Position of the Prudential Conglomerate – Inthousands of Reais Liabilities June 30 Current liabilities 554,260,814 510,463,367 Deposits (Notes 3o and 15a) 156,533,864 165,799,445 Demand deposits 26,369,826 36,421,103 Savings deposits 91,008,482 84,318,918 Interbank deposits 518,527 332,802 Time deposits (Notes 15a and 30b) 38,637,029 44,726,622 Securities sold under agreements to repurchase (Notes 3o and 15b) 252,409,551 215,014,630 Own portfolio 94,476,502 105,045,917 Third-party portfolio 155,869,230 108,520,557 Unrestricted portfolio 2,063,819 1,448,156 Funds from issuance of securities (Notes 15c and 30b) 44,634,746 36,898,189 Mortgage and real estate notes, letters of credit and others 40,552,530 33,703,331 Securities issued overseas 3,830,280 3,043,455 Structured operations certificates 251,936 151,403 Interbank accounts 1,263,042 1,988,364 Unsettled payments and receipts 77,608 77,934 Correspondent banks 1,185,434 1,910,430 Interdepartmental accounts 3,392,800 3,762,883 Third-party funds in transit 3,392,800 3,762,883 Borrowing (Notes 16a and 30b) 16,909,856 12,867,545 Borrowing overseas 16,909,856 12,867,545 On-lending in Brazil - official institutions (Notes 16b and 30b) 13,155,180 11,860,115 National treasury 30,931 1,109 BNDES 4,543,794 3,261,698 CEF 11,420 16,388 FINAME 8,567,451 8,579,662 Other institutions 1,584 1,258 On-lending overseas (Notes 16b and 30b) 1,676,409 212,745 On-lending overseas 1,676,409 212,745 Derivative financial instruments (Notes 3f, 6e II and 30b) 5,456,372 3,990,507 Derivative financial instruments 5,456,372 3,990,507 Other liabilities 58,828,994 58,068,944 Payment of taxes and other contributions 3,323,685 3,639,962 Foreign exchange portfolio (Note 9a) 8,142,031 5,551,655 Social and statutory 2,720,099 2,329,907 Tax and social security (Note 19a) 3,780,230 4,659,619 Securities trading 2,103,983 3,004,188 Financial and development funds 1,512 1,236 Subordinated debts (Notes 18 and 30b) 2,345,301 2,678,856 Sundry (Note 19b) 36,412,153 36,203,521 Long-term liabilities 203,149,882 191,364,182 Deposits (Notes 3o and 15a) 40,601,084 48,442,416 Interbank deposits 212,502 191,281 Time deposits (Notes 15a and 30b) 40,388,582 48,251,135 Securities sold under agreements to repurchase (Notes 3o and 15b) 18,062,442 26,812,933 Own portfolio 18,062,442 26,812,933 Funds from issuance of securities (Notes 15c and 30b) 54,902,439 38,747,732 Mortgage and real estate notes, letters of credit and others 50,468,750 33,650,611 Securities issued overseas 4,281,704 5,038,363 Structured operations certificates 151,985 58,758 Borrowing (Notes 16a and 30b) 3,537,195 843,258 Borrowing overseas 3,537,195 843,258 Bradesco 5 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Financial Position of the Prudential Conglomerate – Inthousands of Reais Liabilities June 30 On-lending in Brazil - official institutions (Notes 16b and 30b) 26,073,014 28,340,766 BNDES 6,955,178 8,124,315 CEF 2,840 13,515 FINAME 19,114,996 20,202,564 Other institutions - 372 Derivative financial instruments (Notes 3f, 6e II and 30b) 126,448 741,053 Derivative financial instruments 126,448 741,053 Other liabilities 59,847,260 47,436,024 Tax and social security (Note 19a) 7,356,713 7,989,464 Subordinated debts (Notes 18 and 30b) 35,104,386 32,734,624 Sundry (Note 19b) 17,386,161 6,711,936 Deferred income 373,141 220,623 Deferred income 373,141 220,623 Non-controlling interests in subsidiaries (Note 20) 13,711 101,924 Shareholders' equity (Note 21) 86,971,566 76,800,278 Capital: - Domiciled in Brazil 42,559,829 37,622,310 - Domiciled overseas 540,171 477,690 Capital reserves 11,441 11,441 Profit reserves 44,995,397 38,976,929 Asset valuation adjustments (764,260) 9,923 Treasury shares (Notes 21d and 30b) (371,012) (298,015) Total 844,769,114 778,950,374 The accompanying Notes are an integral part of these Financial Statements. 6 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Income Statement of the Prudential Conglomerate – Inthousands of Reais Semesters ended June 30 Finance Intermediation Income 55,485,507 Loans (Note 8j) 31,804,841 27,916,278 Leasing (Note 8j) 1,585,222 2,852,550 Operations with securities (Note 6h) 20,554,406 14,690,186 Derivative financial instruments (Note 6h) (1,588,147) 1,063,382 Foreign exchange operations (Note 9a) 1,252,434 66,122 Reserve requirement (Note 7b) 2,035,409 2,221,748 Sale or transfer of financial assets (158,658) 40,464 Financial intermediation expenses 47,517,053 Retail and professional market funding (Note 15e) 27,875,027 21,571,497 Borrowing and on-lending (Note 16c) 10,352,614 (1,613,434) Leasing (Note 8j) 1,316,318 2,510,322 Allowance for loan losses (Notes 3g, 8g and 8h) 7,973,094 6,850,173 Gross income from financial intermediation 7,968,454 Other operating income/expenses Fee and commission income (Note 22) 10,706,553 8,916,574 Other fee and commission income 8,033,989 6,577,968 Income from banking fees 2,672,564 2,338,606 Payroll and related benefits (Note 23) (6,200,104) (5,698,685) Other administrative expenses (Note 24) (8,162,844) (7,471,583) Tax expenses (Note 25) (2,035,422) (1,814,080) Equity in the earnings (losses) of subsidiaries and affiliates (Nota 11a) 9,215,106 804,207 Other operating income (Note 26) 3,213,835 2,109,990 Other operating expenses (Note 27) (7,124,867) (5,430,124) Operating income 7,580,711 Non-operating income (loss) (Note 28) Income before taxes and non-controlling interest 7,443,564 Income tax and social contribution (Notes 32a and 32b) 1,274,575 Non-controlling interests in subsidiaries Net income 8,717,354 The accompanying Notes are an integral part of these Financial Statements. Bradesco 7 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Changes in Shareholders’ Equity – In Reais Events Paid- up Capital Capital reserves Profit reserves Asset valuation adjustment Treasury shares Retained earnings ( accumulated losses ) Total Share premium Legal Statutory Bradesco Subsidiaries Balance on December 31, 2013 - Acquisition of treasury shares - (28,922) - (28,922) Asset valuation adjustments - 587,419 476,947 - - 1,064,366 Net income - 7,220,930 7,220,930 Allocations: - Reserves - - 361,047 4,463,985 - - - (4,825,032) - - Interest on Shareholders’ Equity Paid - (1,566,898) (1,566,898) - Interim Dividends Paid - (829,000) (829,000) Balance on June 30, 2014 - Balance on December 31, 2014 - Increase of capital stock with reserves 5,000,000 - - (5,000,000) - Acquisition of treasury shares - (72,997) - (72,997) Asset valuation adjustments - (421,620) 148,671 - - (272,949) Net income - 8,717,354 8,717,354 Allocations: - Reserves - - 435,867 5,373,395 - - - (5,809,262) - - Interest on Shareholders’ Equity Paid and/or provisioned - (1,996,092) (1,996,092) - Interim Dividends Provisioned - (912,000) (912,000) Balance on June 30, 2015 - The accompanying Notes are an integral part of these Financial Statements. 8 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Cash Flows of the Prudential Conglomerate – In Reais June 30 Cash flow from operating activities: Net Income before income tax and social contribution 7,443,564 10,731,832 Adjustments to net income before income tax and social contribution 7,624,778 10,238,632 Allowance for loan losses 7,973,094 6,850,173 Depreciation and amortization 1,746,259 1,464,838 Expenses with civil, labor and tax provisions 1,694,629 1,319,963 Equity in the earnings (losses) of subsidiaries and associated companies (9,215,106) (804,207) Loss on sale of investments 138 - Loss on sale of fixed assets 10,838 9,316 Loss on sale of foreclosed assets 120,056 147,463 Other 5,294,870 1,251,086 Adjusted net income before taxes 20,970,464 Decrease in interbank investments 1,564,157 14,555,560 Decrease/(Increase) in trading securities and derivative financial instruments 5,461,526 (5,750,678) (Increase) in interbank and interdepartmental accounts (2,186,891) (2,189,615) (Increase) in loan and leasing (16,067,502) (12,743,372) Increase/(decrease) in deferred income 83,807 (367,063) Decrease/(Increase) in other receivables and other assets (3,414,097) 2,706,309 Decrease in reserve requirement - Brazilian Central Bank 2,011,860 1,879,164 (Decrease) in deposits (15,372,328) (4,781,567) (Decrease) in securities sold under agreements to repurchase (30,473,103) (960,966) Increase in funds from issuance of securities 9,835,669 12,867,171 Increase/(Decrease) in borrowings and on-lending 2,371,346 (1,961,273) Increase in other liabilities 7,790,513 4,945,209 Income tax and social contribution paid (2,924,336) (2,182,215) Net cash provided by operating activities 26,987,128 Cash flow from investing activities: (Increase) in held-to-maturity securities (72,500) (7,159) Sale of/maturity of and interests on available-for-sale securities 26,879,495 18,656,571 Proceeds from sale of foreclosed assets 305,870 268,005 Sale of investments (2,913,999) - Disposal of premises and equipment and leased assets 1,565,524 447,215 Purchases of available-for-sale securities (25,415,325) (24,957,104) Foreclosed assets received (667,577) (655,410) Investment acquisitions (109,069) (18,382) Acquisition of premises and equipment and leased assets (2,164,319) (1,471,051) Intangible asset acquisitions (4,040,965) (216,749) Dividends and interest on shareholders’ equity received 1,359,769 106,888 Net cash (used in) investing activities Cash flow from financing activities: Increase/(decrease) in subordinated debts 1,605,332 (505,235) Dividends and interest on shareholders’ equity paid (3,416,771) (2,595,321) Non-controlling interest 4,817 (29,361) Acquisition of own shares (72,997) (28,922) Net cash provided by/(used in) financing activities Net increase in cash and cash equivalents 15,981,113 Cash and cash equivalents - at the beginning of the period 204,669,142 117,680,012 Cash and cash equivalents - at the end of the period 177,093,388 133,661,125 Net increase in cash and cash equivalents 15,981,113 The accompanying Notes are an integral part of these Financial Statements . Bradesco 9 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Index of Explanatory Notes from Management We have presented the Explanatory Notes that integrate the set of Consolidated Financial Statements of the Prudential Conglomerate of Bradesco, distributed as follows: Page 1) OPERATIONS 11 2) PRESENTATION OF THE FINANCIAL STATEMENTS 11 3) SIGNIFICANT ACCOUNTING PRACTICES 13 4) CASH AND CASH EQUIVALENTS 19 5) INTERBANK INVESTMENTS 20 6) SECURITIES AND DERIVATIVE FINANCIAL INSTRUMENTS 21 7) INTERBANK ACCOUNTS - RESERVE REQUIREMENT 32 8) LOANS 34 9) OTHER RECEIVABLES 45 10) OTHER ASSETS 47 11) INVESTMENTS 48 12) PREMISES AND EQUIPMENT AND LEASED ASSETS 49 13) DEFERRED 49 14) INTANGIBLE ASSETS 50 15) DEPOSITS, SECURITIES SOLD UNDER AGREEMENTS TO REPURCHASE AND FUNDS FROM ISSUANCE OF SECURITIES51 51 16) BORROWING AND ON-LENDING 53 17) PROVISIONS, CONTINGENT ASSETS AND LIABILITIES AND LEGAL LIABILITIES – TAX AND SOCIAL SECURITY 54 18) SUBORDINATED DEBT 57 19) OTHER LIABILITIES 60 20) NON-CONTROLLING INTERESTS IN SUBSIDIARIES 60 21) SHAREHOLDERS’ EQUITY (PARENT COMPANY) 60 22) FEE AND COMMISSION INCOME 63 23) PAYROLL AND RELATED BENEFITS 63 24) OTHER ADMINISTRATIVE EXPENSES 63 25) TAX EXPENSES 64 26) OTHER OPERATING INCOME 64 27) OTHER OPERATING EXPENSES 64 28) NON-OPERATING INCOME (LOSS) 64 29) RELATED-PARTY TRANSACTIONS (DIRECT AND INDIRECT) 65 30) FINANCIAL INSTRUMENTS 67 31) EMPLOYEE BENEFITS 73 32) INCOME TAX AND SOCIAL CONTRIBUTION 74 33) OTHER INFORMATION 76 10 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate 1) OPERATIONS Banco Bradesco S.A. (Bradesco) is a private-sector publicly traded company and universal bank that through its commercial, foreign exchange, consumer financing and housing loan portfolios carries out all the types of banking activities that it is authorized to do so. The Bank is involved in a number of other activities, either directly or indirectly, through its subsidiaries, specifically leasing, investment banking, brokerage, consortium management, credit cards, real estate projects, insurance, pension plans and capitalization bonds. All these activities are undertaken by the various companies in Organização Bradesco , working together in an integrated fashion in the market. 2) PRESENTATION OF THE FINANCIAL STATEMENTS The Financial Statements of the Prudential Conglomerate were prepared to comply with the requirements of Resolution No. 4.280/13, of the National Monetary Council (CMN) and additional rules of the Central Bank of Brazil (Bacen). Thus, specific requirements in the consolidation and/or combination of the entities listed in Resolution No. 4.280/13 determined by the CMN and Bacen were observed, which are not necessarily the same established by the corporate law and by the CMN or Bacen for other types of consolidation. In this sense, they cover the financial statements of Banco Bradesco, and foreign branches, subsidiaries and investment funds, as requested in Resolution No. 4.280/13. In the preparation of these Financial Statements of the Prudential Conglomerate intercompany transactions, including investments, assets and liabilities, revenue, expenses and unrealized profit were eliminated and net income and shareholders’ equity attributable to the non-controlling interests were accounted for in a separate line. For jointly controlled investments with other shareholders, assets, liabilities and income and loss were proportionally consolidated in the consolidated financial statements of the Prudential Conglomerate according to the interest held in the shareholders’ equity of each investee. Goodwill on the acquisition of investments in subsidiary/associate companies or jointly controlled entities is presented in the investments and intangible assets lines (Note 14a). The financial statements include estimates and assumptions, such as: the calculation of estimated loan losses; fair value estimates of certain financial instruments; civil, tax and labor provisions; impairment losses of securities classified as available-for-sale and held-to-maturity securities and non-financial assets; and the determination of the useful life of specific assets. Actual results may differ from those based on estimates and assumptions. Bradesco’s financial statements of the Prudential Conglomerate were approved by the Board of Executive Officers and by the Disclosure Committee on July 29, 2015. Bradesco 11 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Below are the directly and indirectly owned companies included in the financial statements of the Prudential Conglomerate: June 30 Activity Equity interest Financial Institutions Banco Bradesco S.A. Banking Parent Company Parent Company Banco Alvorada S.A. Banking 99.99% 99.99% Banco Bradesco Financiamentos S.A. Banking 100.00% 100.00% BMC Asset Management - DTVM Ltda. Asset management 100.00% 100.00% Banco Bradesco BBI S.A. (1) Investment bank 99.80% 98.35% Banco Boavista Interatlântico S.A. Banking 100.00% 100.00% Banco CBSS S.A. Banking 100.00% 100.00% Banco Bradesco Cartões S.A. Cards 100.00% 100.00% Banco Bradesco BERJ S.A. Banking 100.00% 100.00% Bradesco Leasing S.A. Arrendamento Mercantil Leasing 100.00% 100.00% Bradesco S.A. Corretora de Títulos e Valores Mobiliários Brokerage 100.00% 100.00% BEC - Distribuidora de Títulos e Valores Mobiliários Ltda. Asset management 100.00% 100.00% BEM - Distribuidora de Títulos e Valores Mobiliários Ltda. Asset management 100.00% 100.00% BRAM - Bradesco Asset Management S.A. DTVM Asset management 100.00% 100.00% Ágora Corretora de Títulos e Valores Mobiliários S.A. Brokerage 100.00% 100.00% Banco Bradescard S.A. Cards 100.00% 100.00% Crediare S.A. - Crédito, Financiamento e Investimento Banking 50.00% 50.00% Everest Leasing S.A. Arrendamento Mercantil Leasing 100.00% 100.00% Tibre Distribuidora de Títulos e Valores Mobiliários Ltda. Asset management 100.00% 100.00% Banco Bradesco Argentina S.A. Banking 99.99% 99.99% Banco Bradesco Europa S.A. Banking 100.00% 100.00% Banco Bradesco S.A. Grand Cayman Branch (2) Banking 100.00% 100.00% Banco Bradesco S.A. Grand Cayman Branch II (3) Banking - 100.00% Banco Bradesco New York Branch Banking 100.00% 100.00% Bradesco Securities, Inc. Brokerage 100.00% 100.00% Bradesco Securities, UK. Brokerage 100.00% 100.00% Bradesco Securities Hong Kong Brokerage 100.00% 100.00% Bradescard México, Sociedad de Responsabilidad Limitada Cards 100.00% 100.00% Consortium management Bradesco Administradora de Consórcios Ltda. Consortium management 100.00% 100.00% Payment Institutions Cielo S.A. (4) (5) Services 30.06% 28.65% Cia. Brasileira de Soluções e Serviços - Alelo (5) Services 50.01% 50.01% Tempo Serviços Ltda. (6) Services 100.00% - Paggo Soluções e Meios de Pagamentos S.A. (6) Services 15.03% - Braspag – Tecnologia em Pagamentos (6) Services 30.06% - Cielo Inc. (6) Services 30.06% - Merchant E-Solutions (6) Services 30.06% - Cateno Gestão de Contas de Pagamentos S.A. (6) Services 21.04% - Cidade Capital Markets Limited Banking 100.00% 100.00% Farly Participações Ltda. (6) Services 50.01% - Livelo S.A. (6) Services 50.01% - Stelo S.A. (6) Services 44.02% - Elo Holding Financeira S.A. (6) Services 50.01% - Leader S.A. Administradora de Cartões de Crédito (6) Services 50.00% - MPO Processadora de Pagamentos Móveis S.A. (6) Services 50.00% - IBI Promotora de Vendas Ltda. Services 50.01% - Alvorada Administradora de Cartões Ltda. Services 100.00% - Securitization Companies Cia. Securitizadora de Créditos Financeiros Rubi Credit acquisition 100.00% 100.00% Alvorada Cia. Securitizadora de Créditos Financeiros Credit acquisition 100.00% 100.00% Promosec Cia. Securitizadora de Créditos Credit acquisition 100.00% 100.00% BCN – Consultoria, Adm. Bens, Serv. e Publicidade Ltda. Credit acquisition 100.00% - Alvorada Serviços e Negócios Ltda. Credit acquisition 100.00% - Investment funds Bradesco FI MULT Cred. Priv. Inv. Exterior Pioneiro Investment funds 100.00% 100.00% Bradesco F.I.C. F.I. Referenciado DI Galáxia Investment funds 100.00% 100.00% Bradesco FI Multimercado Cred. Privado Apolo Investment funds 100.00% 100.00% F II - Fundo de Investimento RF Cred. Privado Investment funds 100.00% 100.00% FIDC Hiper (7) Investment funds - 100.00% FIP Multisetorial Plus Investment funds 100.00% 100.00% BMC FIDC - Crédito Consignado INSS Subordinada (8) Investment funds - 100.00% Bradesco FI Referenciado DI União Investment funds 100.00% 94.12% Bradesco F.I. Referenciado DI Performance Investment funds 100.00% 100.00% BRAD FI Mult. Cred. Priv. Inv. Exterior Andromeda Investment funds 100.00% 100.00% Strong Fundo de Inv. em Cotas FUN Inv. Multimercado Investment funds 100.00% 100.00% Fundo Inv. em Participações Multisetorial Plus II Investment funds 100.00% 100.00% Bradesco FIC Fundo Inv. Referenciado DI Carnaúba Investment funds 50.01% 50.01% Bradesco FIC FI Multimercado Cristal II (6) Investment funds 100.00% - Bradesco FIC FI Multimercado Performance Liquidez (6) Investment funds 100.00% - Bradesco Private FIC FI RF IRF – M Ativo (6) Investment funds 100.00% - Bradesco 11 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate June 30 Activity Equity interest Investment funds Bradesco FI MULT Cred. Priv. Inv. Exterior Pioneiro Investment funds 100.00% 100.00% Bradesco F.I.C. F.I. Referenciado DI Galáxia Investment funds 100.00% 100.00% Bradesco FI Multimercado Cred. Privado Apolo Investment funds 100.00% 100.00% F II - Fundo de Investimento RF Cred. Privado Investment funds 100.00% 100.00% FIDC Hiper (7) Investment funds - 100.00% FIP Multisetorial Plus Investment funds 100.00% 100.00% BMC FIDC - Crédito Consignado INSS Subordinada (8) Investment funds - 100.00% Bradesco FI Referenciado DI União Investment funds 100.00% 94.12% Bradesco F.I. Referenciado DI Performance Investment funds 100.00% 100.00% BRAD FI Mult. Cred. Priv. Inv. Exterior Andromeda Investment funds 100.00% 100.00% Strong Fundo de Inv. em Cotas FUN Inv. Multimercado Investment funds 100.00% 100.00% Fundo Inv. em Participações Multisetorial Plus II Investment funds 100.00% 100.00% Bradesco FIC Fundo Inv. Referenciado DI Carnaúba Investment funds 50.01% 50.01% Bradesco FIC FI Multimercado Cristal II (6) Investment funds 100.00% - Bradesco FIC FI Multimercado Performance Liquidez (6) Investment funds 100.00% - Bradesco Private FIC FI RF IRF – M Ativo (6) Investment funds 100.00% - Increase in equity interest through share acquisition in December 2014; The special purpose entity International Diversified Payment Rights Company is being consolidated. The company is part of a structure set up for the securitization of the future flow of payment orders received overseas (Note 15d); Company incorporated by Banco Bradesco S.A. Grand Cayman Branch in November 2014; Increase in equity interest through share acquisition in February and March 2015; Company proportionally consolidated, pursuant to CMN Rule No. 4.280/13; They have been part of the Prudential Conglomerate since January 2015; Ended in January 2015; Ended in May 2014 ; and The Investment Funds in which Bradesco substantially assumes or retains risks and benefits were consolidated. 3) SIGNIFICANT ACCOUNTING PRACTICES a) Functional and Presentation Currencies Financial statements of Prudential Conglomerate are presented in Brazilian reais, which is also Bradesco’s functional currency. Foreign branches and subsidiaries are mainly a continuation of activities in Brazil, and, therefore, assets, liabilities and profit or loss are translated into Brazilian reais using the appropriate currency exchange rate to comply with accounting practices adopted in Brazil. Foreign currency translation gains and losses arising are recognized in the period’s income statement in the lines “Derivative Financial Instruments” and “Borrowing and On-lending”. b) Income and Expense Recognition The result is calculated according to the regime of competence, which establishes that the revenues and expenses should be included in the calculation of the results for the periods in which they occur, always simultaneously when they are correlated, regardless of being a receipt or payment. Fixed rate contracts are recorded at their redemption value with the income or expense relating to future periods being recorded as a deduction from the corresponding asset or liability. Finance income and costs are recognized daily on a pro-rata basis and calculated using the compounding method, except when they relate to discounted notes or to foreign transactions, which are calculated using the straight-line method. Floating rate and foreign-currency-indexed contracts are adjusted for interest and foreign exchange rates applicable at the end of the reporting period. Bradesco 13 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate c) Cash and cash equivalents Cash and cash equivalents include: funds available in currency, investments in gold, securities sold under agreements to repurchase and interest-earning deposits in other banks, maturing in 90 days or less, which are exposed to insignificant risk of change in fair value. These funds are used by Bradesco to manage its short-term commitments. Cash and cash equivalents detailed balances are presented in Note 4. d) Interbank investments Unrestricted repurchase and reverse repurchase agreements are stated at their fair value. All other interbank investments are stated at cost, plus income earned up to the end of the reporting period, net of any devaluation allowance, if applicable. The breakdown, terms and proceeds relating to interbank investments are presented in Note 5. e) Securities – Classification · Trading securities – securities acquired for the purpose of being actively and frequently traded. They are recorded at cost, plus income earned and adjusted to fair value with movements recognized in the Income Statement for the period; · Available-for-sale securities – securities that are not specifically intended for trading purposes or to be held to maturity. They are recorded at cost, plus income earned, which is recorded in profit or loss in the period and adjusted to fair value with movements recognized in shareholders’ equity, net of tax, which will be transferred to the Income Statement only when effectively realized; and · Held-to-maturity securities – securities for which there is positive intent and financial capacity to hold to maturity. They are recorded at cost, plus income earned recognized in the Income Statement for the period. Securities classified as trading and available-for-sale, as well as derivative financial instruments, are recognized in the consolidated statement of financial position at their fair value. Fair value is generally based on quoted market prices or quotations for assets or liabilities with similar characteristics. If market prices are not available, fair values are based on traders’ quotations, pricing models, discounted cash flows or similar techniques to determine the fair value and may require judgment or significant estimates by Management. Classification, breakdown and segmentation of securities are presented in Note 6 (a to d). f) Derivative financial instruments (assets and liabilities) Derivate instruments are classified based on the objective for which the underlying instrument was acquired at the date of purchase, taking into consideration its use for possible hedging purposes. Operations involving derivative financial instruments are designed to meet the Bank’s own needs in order to manage overall exposure, as well as to meet customer requests to manage their positions. The gains or losses are recorded in profit-and-loss and shareholders’ equity accounts. Derivative financial instruments used to mitigate risk deriving from exposure to variations in the fair value of financial assets and liabilities are designated as hedges when they meet the criteria for hedge accounting and are classified according to their nature: · Market risk hedge: the gains and losses, realized or not, of the financial instruments classified in this category as well as the financial assets and liabilities, that are the object of the hedge, are recorded in the Income Statement; and 14 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate · Cash flow hedge: the effective portion of valuation or devaluation of the financial instruments classified in this category is recorded, net of taxes, in a specific account in shareholders’ equity. The ineffective portion of the hedge is recognized directly in the Income Statement. A breakdown of amounts included as derivative financial instruments, in the balance sheet and off-balance-sheet accounts, is disclosed in Note 6 (e to g). g) Loans and leasing, advances on foreign exchange contracts, other receivables with credit characteristics and allowance for loan losses Loans and leasing, advances on foreign exchange contracts and other receivables with credit characteristics are classified by risk level, based on: (i) the parameters established by CMN Resolution No. 2.682/99, which requires risk ratings to have nine levels, from “AA” (minimum risk) to “H” (maximum risk); and (ii) Management’s assessment of the risk level. This assessment, which is carried out regularly, considers current economic conditions and past experience with loan losses, as well as specific and general risks relating to operations, debtors and guarantors. Moreover, the days-past-due is also considered in the rating of customer risk as per CMN Resolution No. 2.682/99, as follows: Past-due period (1) Customer rating · from 15 to 30 days B · from 31 to 60 days C · from 61 to 90 days D · from 91 to 120 days E · from 121 to 150 days F · from 151 to 180 days G · more than 180 days H For transactions with terms of more than 36 months, past-due periods are doubled, as permitted by CMN Resolution No. 2.682/99. Interest and inflation adjustments on past-due transactions are only recognized in the Income Statement up to the 59 th day that they are past due. As from the 60 th day, they are recognized in off-balance sheet accounts and are only recognized in the Income Statement when received. H-rated past-due transactions remain at this level for six months, after which they are written-off against the existing allowance and controlled in off-balance-sheet accounts for at least five years. Renegotiated transactions are held at the same rating as on the date of the renegotiation or classified in a higher risk rating. Renegotiations already written-off against the allowance and that were recorded in off-balance-sheet accounts, are rated as level “H” and any possible gains derived from their renegotiation are recognized only when they are effectively received. When there is a significant repayment on the operation or when new material facts justify a change in the level of risk, the operation may be reclassified to a lower risk category. The estimated allowance for loan losses is calculated to sufficiently cover probable losses, considering CMN and Bacen standards and instructions, together with Management’s assessment of the credit risk. Type, values, terms, levels of risk, concentration, economic sector of client’s activity, renegotiation and income from loans, as well as the breakdown of expenses and statement of financial position accounts for the allowance for loan losses are presented in Note 8. Leasing operations The portfolio of leasing operations consists of contracts firmed with the support of Decree No. 140/84, of the Ministry of Finance, which contains clauses of: (a) non-cancellation; (b) purchase option; and c) post-fixed or fixed restatement and are accounted for in accordance with the standards established by Bacen, as follows: Bradesco 15 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate I- Leases receivable Reflect the balance of installments receivable, restated­ according to the indexes and criteria established by contractual agreement. II- Unearned revenues from leases and Guaranteed Residual Value (GRV) Recorded at the contractual amount, conversely to adjusted accounts of unearned revenues from leasing and Residual value to balance, both submitted through negotiated conditions. The GRV received in advance is recorded in Other Liabilities – Creditors by Anticipation of the Residual Value until the date of contractual termination. The adjustment at present value of the lease payments and the GRV receivable from the financial leasing operations is recognized as excessive/insufficient depreciation on leased assets, in order to reconcile the accounting practices. In operations in arrears equal to or greater than 60 days, the appropriation to the result occurs upon receipt of contractual installments, in accordance with Resolution No. 2.682/99 of the CMN. III- Fixed assets for leasing operations It is recorded at acquisition cost, minus the accrued depreciations. The depreciation is calculated using the linear method, with the benefit of a 30% reduction in the normal life cycle of the asset, provisioned in the current legislation. The main annual rates of depreciation used, as base for this reduction, are the following: vehicles and related, 20%; furniture and utensils, 10%; machinery and equipment, 10%; and other assets, 10% and 20%. IV- Losses on leases The losses recorded in the sale of leased assets are deferred and amortized over the remaining normal life cycle of assets, and are shown along with the Leased Fixed Assets (Note 8k). V- Excessive (insufficient) depreciation The accounting records of leasing operations are maintained as legal requirements, specific for this type of operation. The procedures adopted and summarized in items "II" to "IV" above differ from the accounting practices provisioned in Brazilian corporate law, especially concerning the regime of competence in the record of revenues and expenses related to lease contracts. As a result, in accordance with Bacen Circular No. 1.429/89, the present value of outstanding leasing installments was calculated, using the internal rate of return of each contract, recording a leasing revenue or expenditure, conversely to the entries of excessive or insufficient depreciation, respectively, recorded in Permanent Assets, with the objective of adapting the leasing operations to the regime of competence (Note 8k). h) Income tax and social contribution (assets and liabilities) Income tax and social contribution deferred tax assets, calculated on income tax losses, social contribution losses and temporary differences, are recorded in “Other Receivables - Sundry” and the deferred tax liabilities on tax differences in leasing depreciation (applicable only for income tax), mark-to-market adjustments on securities, restatement of judicial deposits, among others, are recorded in “Other Liabilities - Tax and Social Security”. Deferred tax assets on temporary differences are realized when the difference between the accounting treatment and the income tax treatment reverses. Deferred tax assets on income tax and social contribution losses are realizable when taxable income is generated, up to the 30% limit of the taxable profit for the period. Deferred tax assets are recorded based on current expectations of realization considering technical studies and analyses carried out by Management. 16 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate The provision for income tax is calculated at 15% of taxable income plus a 10% surcharge. Social contribution on net income is calculated at 15% for financial companies and similar companies and for insurance companies, and at 9% for other companies. Provisions were recorded for other income tax and social contribution in accordance with specific applicable legislation. The changes in the criteria for recognition of revenues, costs and expenses computed in the calculation of the net profit for the period, introduced by Law No. 11.638/07 and subsequent amendments were made fiscally by the new regime of the taxation in force instituted by Law No. 12.973/14. The breakdown of income tax and social contribution, showing the calculations, the origin and expected use of deferred tax assets, as well as unrecorded deferred tax assets, are presented in Note 32. i) Prepaid expenses Prepaid expenses consist of funds already disbursed for future benefits or services, which are recognized in the profit or loss on an accrual basis. Incurred costs relating to assets that will generate revenue in subsequent periods are recorded in the Income Statement according to the terms and the amount of expected benefits and directly written-off in the Income Statement when the corresponding assets or rights are no longer part of the institution’s assets or when future benefits are no longer expected. In the case of the remuneration paid by the origination of credit operations to the banking correspondents related to credit operations originated during 2015, Bradesco opted to recognize 2/3 of the total value of compensation, pursuant to the provisions of Bacen Circular No. 3.738/14. Prepaid expenses are shown in detail in Note 10b. j) Investments Investments in affiliates, where Bradesco has significant influence over the investee or holds at least 20% of the voting rights, are accounted for using the equity method. Tax incentives and other investments are stated at cost, less allowance for losses/impairment, where applicable. Subsidiaries and jointly controlled entities are consolidated - the composition of the main companies can be found in Note 2. The composition of affiliates, as well as other investments, can be found in Note 11. k) Premises and equipment Relates to the tangible assets used by the Bank in its activities, including those resulting from transactions that transfer risks, benefits and control of the assets to the Bank. Premises and equipment are stated at acquisition cost, net of accumulated depreciation, calculated by the straight-line method based on the assets’ estimated economic useful life, using the following rates: real estate - 4% per annum; furniture and utensils and machinery and equipment - 10% per annum; transport systems - 20% per annum; and data-processing systems - 20% to 50% per annum, and adjusted for impairment, when applicable. The breakdown of asset costs and their corresponding depreciation, as well as the unrecorded surplus value for real estate and the fixed asset ratios, are presented in Note 12. Bradesco 17 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate l) Deferred assets It is recorded at cost of acquisition or composition, net of their accrued depreciation of 20% per annum, calculated using the linear method. Since December 2008, the new operations have been recorded in intangible assets, in accordance with Circular Letter No. 3.357/08 of Bacen. The composition of fixed assets is shown in Note 13. m) Intangible assets Relates to the right over intangible assets used by the Bank in its activities. Intangible assets comprise: · Future profitability/acquired client portfolio and acquisition of right to provide banking services: they are recorded and amortized over the period in which the asset will directly and indirectly contribute to future cash flows and adjusted for impairment, where applicable; and · Software: stated at cost less amortization calculated on a straight-line basis over the estimated useful life (20% to 50% p.a.), from the date it is available for use and adjusted for impairment, where applicable. Internal software development costs are recognized as an intangible asset when it is possible to show the intent and ability to complete and use the software, as well as to reliably measure costs directly attributable to the intangible asset. These costs are amortized during the software’s estimated useful life, considering the expected future economic benefits. Goodwill and other intangible assets and the movement in these balances by class, are presented in Note 14. n) Impairment Financial and non-financial assets are tested for impairment. Impairment evidence may comprise the non-payment or payment delay by the debtor, possible bankruptcy process or the significant or extended decline in an asset value. An impairment loss of a financial or non-financial asset is recognized in the profit or loss for the period if the book value of an asset or cash-generating unit exceeds its recoverable value. Impairment losses are presented in Note 6d . o) Securities sold under agreements to repurchase These are recognized at the value of the liabilities and include, when applicable, related charges up to the end of the reporting period, calculated on a daily pro-rata basis. A breakdown of the contracts recorded in deposits and securities sold under agreements to repurchase, as well as terms and amounts recognized in the statement of financial position and income statement, is presented in Note 15. p) Provisions, contingent assets and liabilities and legal obligations – tax and social security Provisions, contingent assets and liabilities, and legal obligations, as defined below, are recognized, measured and disclosed in accordance with the criteria set out in CPC 25, approved by CMN Resolution No. 3.823/09 and CVM Resolution No.594/09: · Contingent assets: these are not recognized in the financial statements, except to the extent that there are real guarantees or favorable judicial decisions, to which no further appeals are applicable, and confirmation of the capacity of the counterparty to pay or the ability of Bradesco to realize the asset via compensation against another liability upon which the gain is considered practically certain. Contingent assets with a chance of probable success are disclosed in the notes to the financial statements; 18 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate · Provisions: these are recorded taking into consideration the opinion of legal counsel, the nature of the lawsuits, similarity with previous lawsuits, complexity and positioning of the courts, whenever the loss is deemed probable, it requires a probable outflow of funds to settle the obligation and when the amount can be reliably measured; · Contingent liabilities: according to CPC 25, the term “contingent” is used for liabilities that are not recognized because their existence will only be confirmed by the occurrence of one or more uncertain future events beyond Management’s control. Contingent liabilities considered as possible losses should only be disclosed in the notes when relevant. Obligations deemed remote are not recorded as a provision nor disclosed; and · Legal obligations – provision for tax risks: results from judicial proceedings, which contest the applicability of tax laws on the grounds of legality or constitutionality, which, regardless of the assessment of the probability of success, are fully provided for in the financial statements. Details on lawsuits, as well as segregation and changes in amounts recorded, by type, are presented in Note 17. q) Other assets and liabilities Assets are stated at their realizable amounts, including, when applicable, related income and inflation and exchange variations (on a daily prorated basis), less provision for losses, when deemed appropriate. Liabilities include known or measurable amounts, including related charges and inflation and exchange variations (on a daily prorated basis). r) Subsequent events These refer to events occurring between the reporting date and the date the financial statements are authorized to be issued. They comprise the following: · Events resulting in adjustments: events relating to conditions already existing at the end of the reporting period; and · Events not resulting in adjustments: events relating to conditions not existing at the end of the reporting period. Subsequent events, if any, are described in Note 33. 4) CASH AND CASH EQUIVALENTS June 30 - R$ thousand Cash and due from banks in domestic currency 7,806,499 7,418,517 Cash and due from banks in foreign currency 3,702,847 3,862,442 Investments in gold 124 99 Total cash and due from banks Interbank investments (1) 165,583,918 122,380,067 Total cash and cash equivalents Refers to operations that mature in 90 days or less from the date they were effectively invested and with insignificant risk of change in fair value. Bradesco 19 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate 5) INTERBANK INVESTMENTS a) Breakdown and maturity June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Securities purchased under agreements to resell: Own portfolio position - - ● Financial treasury bills 1,397,200 - - - 1,397,200 - ● National treasury notes 6,848,787 - - - 6,848,787 7,409,561 ● National treasury bills 4,459,495 - - - 4,459,495 9,370,767 ● Debentures 1,879 - - - 1,879 - ● Other 172,682 28,089 - - 200,771 12,215 Funded position - - ● Financial treasury bills 24,316,890 - - - 24,316,890 76,294 ● National treasury notes 47,982,718 3,931,687 - - 51,914,405 70,246,714 ● National treasury bills 79,617,235 500,916 - - 80,118,151 37,549,535 Short position - - ● National treasury bills 454,697 1,616,513 - - 2,071,210 656,775 Subtotal - - Interest-earning deposits in other banks: ● Interest-earning deposits in other banks 645,603 1,452,830 2,324,955 526,925 4,950,313 12,345,193 ● Provision for losses (4,001) (7,926) (7,215) - (19,142) (13,374) Subtotal Total in 2015 % Total in 2014 % 20 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate b) Income from interbank investments Classified in the income statement as income from operations with securities. Semesters ended June 30 - R$ thousand Finance Intermediation Income: • Own portfolio position 148,224 149,568 • Funded position 10,293,911 5,632,855 • Short position 187,010 148,220 Subtotal Income from interest-earning deposits in other banks Total (Note 6h) 6) SECURITIES AND DERIVATIVE FINANCIAL INSTRUMENTS Information on securities and derivative financial instruments is as follows: a) Summary of the consolidated classification of securities by operating segment and issuer June 30 - R$ thousand Financial Other Activities % % Trading securities - - Government securities 12,095,083 - 12,095,083 8.1 31,081,999 19.4 - Private securities 15,420,530 - 15,420,530 10.3 16,618,921 10.4 - Derivative financial instruments (1) (8) 7,021,856 - 7,021,856 4.7 5,746,841 3.5 Available-for-sale securities (4) - Government securities 57,965,123 1,354 57,966,477 38.8 58,655,424 36.6 - Private securities 44,615,376 1,726 44,617,102 29.8 48,249,843 30.1 Held-to-maturity securities (4) - - - Government securities 39,021 - 39,021 - 36,757 - - Private securities 12,419,003 - 12,419,003 8.3 - - Subtotal - - Purchase and sale commitments (2) 71,572 - 71,572 - - - Grand total - Government securities 70,099,227 1,354 70,100,581 47.0 89,774,180 56.0 - Private securities 79,476,765 1,726 79,478,491 53.0 70,615,605 44.0 Subtotal - - Purchase and sale commitments (2) 71,572 - 71,572 - - - Grand total Bradesco 21 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate b) Breakdown of the consolidated portfolio by issuer Securities (3) June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Fair/book value (5) (6) (7) Original amortized cost Mark-to-market Fair/book value (5) (6) (7) Mark-to-market Government securities Financial treasury bills 1,893 1,635,751 - 4,432,027 6,069,671 6,069,038 633 8,422,792 1,183 National treasury bills 4,745 1,750,139 18,678,748 2,925,052 23,358,684 23,917,250 (558,566) 25,147,017 (705,762) National treasury notes - - - 38,000,602 38,000,602 38,705,515 (704,913) 53,914,739 639,649 Brazilian foreign debt securities 46,427 - - 1,113,408 1,159,835 1,202,726 (42,891) 313,746 14,717 Privatization rights - - - 55,667 55,667 46,043 9,624 62,237 10,662 Other 11,334 1,444,078 - 710 1,456,122 1,476,450 (20,328) 1,913,649 424 Private securities Bank deposit certificates 98,242 325,816 16,321 51,482 491,861 491,861 - 637,778 - Shares 3,335,800 - - - 3,335,800 3,365,499 (29,699) 3,769,072 132,721 Debentures (9) 187,344 1,599,956 1,424,150 29,514,645 32,726,095 32,240,687 485,408 32,486,525 (167,719) Promissory notes - 289,934 568,518 - 858,452 852,312 6,140 983,766 (8,452) Foreign corporate securities 169,776 177,325 448,247 10,805,146 11,600,494 12,259,495 (659,001) 8,582,871 119,862 Derivative financial instruments (1) (8) 5,618,755 475,203 101,694 826,204 7,021,856 12,467,572 (5,445,716) 5,746,841 636,883 Other 3,899,834 1,152,554 1,259,121 17,132,424 23,443,933 23,540,557 (96,624) 18,408,752 (167,785) Subtotal Purchase and sale commitments (2) 60,579 10,609 384 - 71,572 71,572 - - - Hedge - cash flow (Note 6g) - 299,179 - (20,725) Securities reclassified to “Held-to-maturity securities” (4) - (370,136) - - Grand total 22 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate c) Consolidated classification by category, maturity and operating segment I) Trading securities Securities (3) June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Fair/book value (5) (6) (7) Original amortized cost Mark-to-market Fair/book value (5) (6) (7) Mark-to-market - Financial National treasury bills 4,744 1,750,139 973,217 281,167 3,009,267 3,016,378 (7,111) 4,748,893 (720) Financial treasury bills - 1,635,751 - 3,869,174 5,504,925 5,505,145 (220) 8,068,623 1,028 Bank deposit certificates 78,287 325,816 16,321 36,418 456,842 456,842 - 595,513 Derivative financial instruments (1) (8) 5,618,755 475,203 101,694 826,204 7,021,856 12,467,572 (5,445,716) 5,746,841 636,883 Debentures (9) - 260,931 391,066 3,211,269 3,863,266 3,872,374 (9,108) 5,934,287 (59,382) Promissory notes - 230,362 - - 230,362 229,974 388 153,605 (376) National treasury notes - - - 2,588,311 2,588,311 2,613,890 (25,579) 16,350,827 210,589 Other 4,407,745 1,335,822 1,548,981 4,570,092 11,862,640 11,898,762 (36,122) 11,401,891 (26,524) - Other Activities - Financial treasury bills - 447,280 - Subtotal - - Purchase and sale commitments (2) - Financial 60,579 10,609 384 - 71,572 71,572 - - - Grand total Derivative financial instruments (liabilities) (8) Bradesco 23 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate II) Available-for-sale securities Securities (3) (10) June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Fair/book value (5) (6) (7) Original amortized cost Mark-to-market Fair/book value (5) (6) (7) Mark-to-market - Financial (4) National treasury bills - - 17,705,531 2,643,885 20,349,416 20,900,872 (551,456) 20,398,123 (705,041) Brazilian foreign debt securities 7,815 - - 194,366 202,181 223,447 (21,266) 276,989 14,717 Foreign corporate securities 158,660 54,845 74,064 10,591,743 10,879,312 11,537,081 (657,769) 8,515,351 120,000 National treasury notes - - - 35,412,291 35,412,291 36,091,625 (679,334) 37,563,911 429,059 Financial treasury bills 1,893 - - 561,499 563,392 562,553 839 351,398 153 Bank deposit certificates 19,528 - - 15,065 34,593 34,593 - 42,264 - Debentures (9) 186,069 1,339,025 1,033,084 26,303,376 28,861,554 28,367,037 494,517 26,552,239 (108,337) Shares 1,776,936 - - - 1,776,936 1,806,636 (29,700) 1,931,432 139,671 Other 1,111,992 1,442,862 652,841 1,293,129 4,500,824 4,589,134 (88,310) 11,270,789 (145,339) - Other Activities - - 14 2 Financial treasury bills - - - 1,354 1,354 1,340 14 2,771 2 Other 1,726 - - - 1,726 1,726 - - - Subtotal Hedge - cash flow (Note 6g) - 299,179 - (20,725) Securities reclassified to “Held-to-maturity securities” (4) - (370,136) - - Grand total 24 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate III) Held-to-maturity securities Securities (3) June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Original amortized cost (6) (7) Original amortized cost (6) (7) Financial - - - Brazilian foreign debt securities - - - 39,021 39,021 36,757 Certificates of real estate receivables (4) - - - 12,419,003 12,419,003 - Grand total - - - d) Breakdown of the portfolios by financial statement classification Securities June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Total (3) (5) (6) (7) Total (3) (5) (6) (7) Own portfolio Fixed income securities ● Financial treasury bills 1,893 907,449 - 2,713,623 3,622,965 3,057,271 ● National treasury notes - - - 15,933,446 15,933,446 10,106,235 ● Brazilian foreign debt securities 46,427 - - 1,113,408 1,159,835 313,746 ● Bank deposit certificates 98,242 325,816 16,321 51,482 491,861 637,777 ● National treasury bills 4,744 - 6,200,117 91,648 6,296,509 6,314,454 ● Foreign corporate securities 61,942 177,325 448,247 3,744,778 4,432,292 5,679,926 ● Debentures (9) 187,344 1,599,956 1,424,150 29,514,645 32,726,095 32,486,526 ● Purchase and sale commitments (2) 60,579 10,609 384 - 71,572 - ● Other 3,903,801 2,886,566 1,827,639 17,131,426 25,749,432 21,299,137 Equity securities - - - ● Shares of listed companies 3,335,800 - - - 3,335,800 3,769,072 Restricted securities Bradesco 25 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Securities June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Total (3) (5) (6) (7) Total (3) (5) (6) (7) Repurchase agreements ● National treasury bills - 1,750,139 10,973,417 2,398,807 15,122,363 13,349,848 ● Financial treasury bills - 104,988 - 128,174 233,162 2,508,366 ● National treasury notes - - - 18,810,799 18,810,799 42,893,476 ● Foreign corporate securities 107,834 - - 7,060,368 7,168,202 2,902,944 Brazilian Central Bank - - - ● National treasury bills - - 20,096 - 20,096 19,008 Privatization rights - - - Guarantees provided ● National treasury bills - - 1,485,118 112,000 1,597,118 5,145,634 ● Financial treasury bills - 623,314 - 1,591,938 2,215,252 2,857,156 ● National treasury notes - - - 3,256,357 3,256,357 - ● Other 7,368 - - - 7,368 160,659 Derivative financial instruments (1) (8) Securities subject to unrestricted repurchase agreements - - - ● National treasury bills - - - 322,597 322,597 318,072 ● National treasury notes - 761,400 Grand total % Consistent with the criteria in Bacen Circular Letter No. 3.068/01 and due to the characteristics of the securities, we are classifying the derivative financial instruments, except those considered as cash flow hedges in the category Trading Securities; These refer to investment fund and managed portfolio resources invested in purchase contracts with a commitment to re-sell with Bradesco, whose owners are consolidated subsidiaries, included in the financial statements of the Prudential Conglomerate; The investment fund quotas are presented based on the instruments comprising their portfolios and maintaining the classification used in the fund; In compliance with Article 8 of Bacen Circular Letter No. 3.068/01, Bradesco declares that it has the financial capacity and intention to maintain held-to-maturity securities until their maturity dates. This financial capacity is disclosed in Note 30a, which presents the maturity of asset and liability operations. On June 30, 2015, R$ 12,419,003 thousand were reclassified from category "Securities Available for Sale" to the category "Securities Held to Maturity", due to the change of intention of the Management. The mark-to-market of these securities, in the amount of R$(370,136) thousand, was maintained in Shareholders’ Equity and will be recognized in the result for the remaining term of the securities, pursuant to Bacen Circular Letter No. 3.068/01; The number of days to maturity was based on the contractual maturity of the instruments, regardless of their accounting classification; 26 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate This column reflects book value after mark-to-market accounting in accordance with item (7), except for securities classified as securities held to maturity, which fair value is higher than the original amortized cost by R$4,756 thousand (R$6,169 thousand on June 30, 2014); The fair value of securities is determined based on the market price available at the end of the reporting period. If no market price quotation is available at the end of the reporting period, amounts are estimated based on the prices quoted by dealers, pricing models, quotation models or price quotations for instruments with similar characteristics; for investment funds, the original amortized cost reflects the fair value of the respective quotas. For investment funds, the original amortized cost reflects the fair value of the respective quotas; Includes hedge for protection of assets and liabilities, denominated in or indexed to foreign currency, primarily, arising from foreign investments, eliminating the effects of exchange variation of these assets and liabilities. For a better analysis of these items, consider the net exposure (Note 6e II); In March 2015, there was a modification in the calculation method of the market capitalization of debentures, using market parameters (Brazilian Association of Entities of the Financial and Capital Markets – Anbima); and In the first semester of 2014 and 2015, there were no impairment losses, related to “Equity Securities”, for bonds classified under “Available-for-sale securities”. Bradesco 27 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate e) Derivative financial instruments Bradesco carries out transactions involving derivative financial instruments, which are recorded in the statement of financial position or in off-balance-sheet accounts, to meet its own needs in managing its global exposure, as well as to meet its customer’s requests, in order to manage their exposure. These operations involve a range of derivatives, including interest rate swaps, currency swaps, futures and options. Bradesco’s risk management policy is based on the utilization of derivative financial instruments mainly to mitigate the risks from operations carried out by the Bank and its subsidiaries. Securities classified as trading and available-for-sale, as well as derivative financial instruments, are recognized in the consolidated statement of financial position at their fair value. Fair value is generally based on quoted market prices or quotations for assets or liabilities with similar characteristics. Should market prices not be available, fair values are based on dealer quotations, pricing models, discounted cash flows or similar techniques for which the determination of fair value may require judgment or significant estimates by Management. Quoted market prices are used to determine the fair value of derivative financial instruments. The fair value of swaps is determined by using discounted cash flow modeling techniques that use yield curves, reflecting adequate risk factors. The information to build yield curves is mainly obtained from the Securities, Commodities and Futures Exchange (BM&FBOVESPA) and the domestic and international secondary market. These yield curves are used to determine the fair value of currency swaps, interest rate and other risk factor swaps. The fair value of forward and futures contracts is also determined based on market price quotations for derivatives traded at the exchange or using methodologies similar to those outlined for swaps. The fair values of credit derivative instruments are determined based on market price quotation or from specialized entities. The fair value of options is determined based on mathematical models, such as Black & Scholes, using yield curves, implied volatilities and the fair value of corresponding assets. Current market prices are used to calculate volatility. Derivative financial instruments in Brazil mainly refer to swaps and futures and are registered at the OTC Clearing House (Cetip) and BM&FBOVESPA. Operations involving forward contracts, interest rate, indexes and currencies are contracted by Management to hedge Bradesco’s overall exposures and to meet customer needs. Foreign derivative financial instruments refer to swap, forward, options, credit and futures operations and are mainly carried out at the stock exchanges in Chicago and New York, as well as the over-the-counter (OTC) markets. 28 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate I) Amount of derivative financial instruments recorded in balance sheet and off-balance-sheet accounts June 30 - R$ thousand Grand total amount Net amount Grand total amount Net amount Futures contracts Purchase commitments: - - - Interbank market 75,090,259 49,021,972 36,643,962 - - Foreign currency 20,546,198 - 12,460,660 - - Other 268,335 107,446 345,793 - Sale commitments: - - - Interbank market (1) 26,068,287 - 146,091,258 109,447,295 - Foreign currency (2) 34,530,971 13,984,773 27,925,679 15,465,019 - Other 160,889 - 388,203 42,411 Option contracts Purchase commitments: - - - Interbank market 38,705,347 - 174,189,300 - - Foreign currency 1,751,740 2,493 8,438,490 - - Other 15,607 - 47,372 - Sale commitments: - - - Interbank market 62,898,795 24,193,448 182,179,924 7,990,624 - Foreign currency 1,749,247 - 10,001,891 1,563,400 - Other 5,372,039 5,356,432 148,303 100,931 Forward contracts Purchase commitments: - - - Foreign currency 10,665,967 - 7,288,479 - - Other 166,289 - 986,608 404,419 Sale commitments: - - - Foreign currency 12,130,743 1,464,776 7,630,978 342,498 - Other 446,399 280,110 582,188 - Swap contracts Assets (long position): - - - Interbank market 47,258,938 2,464,284 11,052,842 - - Fixed rate 26,357,170 9,448,621 6,364,785 3,196,914 - Foreign currency 36,734,695 - 31,596,018 777,860 - IGPM 1,643,532 - 1,529,877 - - Other 3,851,664 - 3,907,007 - Liabilities (short position): - - - Interbank market 44,794,654 - 13,267,339 2,214,496 - Fixed rate 16,908,549 - 3,167,870 - - Foreign currency (2) 46,419,859 9,685,164 30,818,159 - - IGPM 2,056,608 413,076 2,217,591 687,714 - Other 4,847,611 995,947 4,127,518 220,511 Derivatives include operations maturing in D+1. Includes cash flow hedges to protect CDI-related funding, totaling R$20,814,738 thousand (R$20,440,070 thousand in 2014) (Note 6g); and Includes specific hedges to protect foreign investments, totaling R$43,909,631 thousand (R$31,850,766 thousand in 2014). Bradesco 29 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate To obtain greater payment assurance for operations with financial institutions and customers, Bradesco established compensation and net settlement agreements within the National Financial System, in accordance with CMN Resolution No. 3.263/05. II) Breakdown of derivative financial instruments (assets and liabilities) shown at original amortized cost and fair value June 30 - R$ thousand Original amortized cost Mark-to-market adjustment Fair value Original amortized cost Mark-to-market adjustment Fair value Adjustment receivables – swaps (1) 10,626,097 (5,477,349) 5,148,748 3,138,947 682,032 3,820,979 Adjustment receivables - future 6,649 - 6,649 8,469 - 8,469 Receivable forward purchases 1,225,943 - 1,225,943 1,103,141 - 1,103,141 Receivable forward sales 419,321 - 419,321 705,931 - 705,931 Premiums on exercisable options 189,562 31,633 221,195 153,470 (45,149) 108,321 Total assets (A) Adjustment payables - swaps (4,088,655) (241,374) (4,330,029) (2,616,028) (352,899) (2,968,927) Adjustment payables - future (10,935) - (10,935) (4,869) - (4,869) Payable forward purchases (548,133) - (548,133) (1,115,106) - (1,115,106) Payable forward sales (549,085) - (549,085) (459,202) (1) (459,203) Premiums on written options (140,161) (4,477) (144,638) (252,269) 68,815 (183,454) Total liabilities (B) Net Effect (A-B) Includes receivable adjustments relating to hedge for protection of assets and liabilities, designated and/or indexed in foreign currency, primarily, arising from foreign investments, eliminating the effects of exchange variation of these assets and liabilities. III) Futures, options, forward and swap contracts – (Notional) June 30 - R$ thousand 1 to 90 days 91 to 180 days 181 to 360 days More than 360 days Total Futures contracts (1) 65,350,422 14,379,688 57,855,948 19,078,881 156,664,939 223,855,555 Option contracts 68,024,972 34,736,362 5,764,403 1,967,038 110,492,775 375,005,280 Forward contracts 14,321,712 4,670,474 2,737,598 1,679,614 23,409,398 16,488,253 Swap contracts (1) 42,369,511 11,896,495 5,137,350 51,293,895 110,697,251 50,629,550 Total in 2015 Total in 2014 Includes contracts relating to hedges for the protection of assets and liabilities, designated and/or indexed in foreign currency, primarily, arising from foreign investments, eliminating the effects of exchange variation of these assets and liabilities. 30 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate IV) Types of margin offered in guarantee of derivative financial instruments, mainly futures contracts June 30 - R$ thousand Government securities National treasury notes 3,620,092 123,655 Financial treasury bills 5,691 5,126 National treasury bills - 3,707,271 Total V) Revenues and expenses, net Semesters ended June 30 - R$ thousand Swap contracts (1) 104,186 (487,073) Forward contracts (413,980) (167,284) Option contracts 44,001 (7,030) Futures contracts (1) (1,322,354) 1,724,769 Total Includes the gain (loss) and the respective adjustment to the market capitalization of the hedge for protection of the assets and liabilities, designated and/or indexed in foreign currency, primarily, arising from foreign investments. VI) Total value of derivative financial instruments, by trading location and counterparties June 30 - R$ thousand CETIP (over-the-counter) 91,936,669 51,881,088 BM&FBOVESPA (stock exchange) 275,038,635 580,731,028 Overseas (over-the-counter) (1) 16,934,059 17,276,136 Overseas (stock exchange) (1) 17,355,000 16,090,386 Total Comprised of operations carried out on the Chicago and New York Stock Exchanges and over-the-counter markets. As of June 30, 2015, a total of 90.6% of counterparties are corporate entities and 9.4% are financial institutions. f) Credit Default Swaps (CDS) In general, these represent bilateral agreements in which one of the parties purchases protection against the credit risk of a certain financial instrument (the risk is transferred). The selling counterparty receives remuneration that is usually paid linearly over the term of the agreement. In the case of a default, the purchasing counterparty will receive a payment to offset the loss incurred on the financial instrument. In this case, the selling counterparty usually receives the underlying asset of the agreement in exchange for the payment. On June 30, 2015, Bradesco had credit default swaps (CDS) with the following characteristics: (i) the amount of risk transferred under credit swaps whose underlying assets are “Brazilian government securities” is negative R$(1,326,900)thousand; and (ii) the risk received in credit swaps whose underlying assets are “derivative with companies” is R$81,071 thousand, amounting to a total net credit risk value of negative R$(1,245,829) thousand, with an effect on the calculation of required shareholders’ equity of negative R$(64,062) thousand. Bradesco 31 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Bradesco carries out operations involving credit derivatives to better manage its risk exposure and its assets. The contracts related to credit derivatives transactions described above are due in 2019. The mark-to-market of the protection rates that remunerates the counterparty that received the risk totaled R$(123)thousand. There were no credit events, as defined in the agreements, during the first semester of 2015. g) Cash flow hedge Bradesco uses cash flow hedges to protect its cash flows from payment of interest rates on funds, which have a floating interest rate - the Interbank Deposit Rate (DI Cetip), thus converting them to fixed cash flows. Bradesco has traded DI Future contracts at BM&FBOVESPA since 2009, using them as cash flow hedges for funding linked to DI. The following table presents the DI Future position, where: June 30 - R$ thousand DI Future with maturity between 2016 and 2017 20,814,738 20,440,070 Funding indexed to CDI 21,133,663 20,290,694 Mark-to-market adjustment recorded in shareholders’ equity (1) 299,179 (20,725) Ineffective fair value recorded in profit or loss 4 3 The adjustment in shareholders’ equity is R$179,507 thousand ((R$12,435) thousand in ), net of taxes . The effectiveness of the hedge portfolio was assessed in accordance with Bacen Circular Letter No. 3.082/02. h) Income from securities and derivative financial instruments Semesters ended June 30 - R$ thousand Fixed income securities 9,681,337 8,542,479 Interbank investments (Note 5b) 10,843,226 6,257,156 Equity securities 29,843 (109,449) Subtotal Income from derivative financial instruments (Note 6e V) (1,588,147) 1,063,382 Total 7) INTERBANK ACCOUNTS - RESERVE REQUIREMENT a) Reserve requirement June 30 - R$ thousand Remuneration Reserve requirement – demand deposits not remunerated 5,064,554 5,054,725 Reserve requirement – savings deposits savings index 21,918,497 16,742,086 Reserve requirement – time deposits Selic rate 8,301,343 12,472,422 Additional reserve requirement – savings deposits Selic rate 4,968,442 8,371,043 Additional reserve requirement – time deposits Selic rate 8,660,210 10,861,550 Reserve requirement – SFH TR + interest rate 634,918 604,050 Total (1) 1) For further information regarding the rules on reserve requirement, see Note 33c. 32 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate b) Revenue from reserve requirement Semesters ended June 30 - R$ thousand Reserve requirement – Bacen 2,026,427 2,205,556 Reserve requirement – SFH 8,982 16,192 Total Bradesco 33 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate 8) LOANS Information relating to loans, including advances on foreign exchange contracts, leasing and other receivables with credit characteristics is shown below: a) By type and maturity June 30 - R$ thousand Performing loans 1 to 30 days 31 to 60 days 61 to 90 days 91 to 180 days 181 to 360 days More than 360 days Total (A) % (5) Total (A) % (5) Discounted trade receivables and loans (1) 22,120,676 15,807,096 9,864,953 19,309,845 21,842,711 64,134,797 153,080,078 37.8 139,358,182 36.7 Financing 3,868,047 3,516,676 3,348,362 9,873,453 19,135,230 82,316,063 122,057,831 30.2 112,855,560 29.8 Agricultural and agribusiness loans 3,268,311 1,028,152 914,545 4,535,184 3,313,773 9,396,988 22,456,953 5.6 23,077,318 6.1 Subtotal Leasing 183,817 161,916 155,839 447,623 728,087 1,704,355 3,381,637 0.8 4,565,989 1.2 Advances on foreign exchange contracts (2) 845,154 1,524,558 869,229 2,395,596 2,158,566 2,783 7,795,886 1.9 6,405,816 1.7 Subtotal Other receivables (3) 7,157,069 4,670,270 1,764,315 3,363,330 2,817,484 1,075,940 20,848,408 5.2 19,846,631 5.2 Total loans Sureties and guarantees (4) 2,905,633 933,195 979,055 6,043,533 9,354,377 51,741,947 71,957,740 17.8 69,875,477 18.4 Loan assignment - real estate receivables certificate 51,776 51,773 51,770 148,996 222,363 747,600 1,274,278 0.3 1,432,065 0.4 Co-obligation from assignment of rural loan (4) - 102,510 102,510 - 111,358 - Loans available for import (4) 73,957 62,755 41,862 76,263 16,877 4,511 276,225 0.1 380,262 0.1 Confirmed exports loans (4) 1,140 2,742 - 43,144 1,551 22,042 70,619 - 22,135 - Acquisition of credit card receivables 341,945 152,500 108,630 282,653 320,053 77,385 1,283,166 0.3 1,385,558 0.4 Grand total in 2015 Grand total in 2014 34 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate June 30 - R$ thousand Non-performing loans Past-due installments 1 to 30 days 31 to 60 days 61 to 90 days 91 to 180 days 181 to 540 days Total (B) % (5) Total (B) % (5) Discounted trade receivables and loans (1) 1,656,347 1,246,961 1,036,536 2,545,026 2,817,179 9,302,049 87.8 7,848,894 88.4 Financing 242,802 190,759 105,295 180,843 194,530 914,229 8.6 798,211 9.0 Agricultural and agribusiness loans 18,751 21,401 27,612 35,450 47,030 150,244 1.4 86,060 1.0 Subtotal Leasing 14,028 11,742 8,763 17,297 11,505 63,335 0.6 92,439 1.0 Advances on foreign exchange contracts (2) 6,621 9,631 14,524 8,789 - 39,565 0.4 8,566 0.1 Subtotal Other receivables (3) 20,683 16,551 8,030 37,858 40,640 123,762 1.2 46,684 0.5 Grand total in 2015 Grand total in 2014 June 30 - R$ thousand Non-performing loans Installments not yet due 1 to 30 days 31 to 60 days 61 to 90 days 91 to 180 days 181 to 360 days More than 360 days Total (C) % (5) Total (C) % (5) Discounted trade receivables and loans (1) 796,893 634,361 567,793 1,334,526 1,965,037 4,322,971 9,621,581 65.1 8,641,365 64.3 Financing 220,562 200,430 200,672 556,983 912,357 2,598,449 4,689,453 31.7 4,301,601 32.0 Agricultural and agribusiness loans 3,247 1,073 2,437 12,166 36,038 217,162 272,123 1.8 177,780 1.3 Subtotal Leasing 13,363 12,427 11,767 32,316 50,112 94,574 214,559 1.4 310,516 2.3 Subtotal Other receivables (3) 449 445 363 981 1,437 3,690 7,365 - 7,278 0.1 Grand total in 2015 Grand total in 2014 Bradesco 35 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate June 30 - R$ thousand Grand total (A+B+C) % (A+B+C) % Discounted trade receivables and loans (1) 172,003,708 40.0 155,848,441 38.8 Financing 127,661,513 29.7 117,955,372 29.4 Agricultural and agribusiness loans 22,879,320 5.3 23,341,158 5.8 Subtotal Leasing 3,659,531 0.9 4,968,944 1.2 Advances on foreign exchange contracts (2) (Note 9a) 7,835,451 1.8 6,414,382 1.6 Subtotal Other receivables (3) 20,979,535 4.9 19,900,593 5.0 Total loans Sureties and guarantees (4) 71,957,740 16.7 69,875,477 17.4 Loan assignment - real estate receivables certificate 1,274,278 0.3 1,432,065 0.4 Co-obligation from assignment of rural loan (4) 102,510 - 111,358 - Loans available for import (4) 276,225 0.1 380,262 0.1 Confirmed exports loans (4) 70,619 - 22,135 - Acquisition of credit card receivables 1,283,166 0.3 1,385,558 0.3 Grand total in 2015 Grand total in 2014 Including credit card loans and advances on credit card receivables of R$17.004.023 thousand (R$18,171,179 thousand in 2014); Advances on foreign exchange contracts are classified as a deduction from “Other Liabilities”; The item “Other Receivables” comprises receivables on sureties and guarantees honored, receivables on sale of assets, securities and credits receivable, income receivable from foreign exchange contracts and export contracts and credit card receivables (cash and installment purchases at merchants) totaling R$18,189,532 thousand (R$16,633,562 thousand in 2014); Recorded in off-balance sheet accounts; and Percentage of each type in relation to the total loan portfolio, including sureties and guarantee, loan assignment and acquisition of receivables. 36 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate b) By type and levels of risk June 30 - R$ thousand Levels of risk AA A B C D E F G H Total % (1) Total % (1) Discounted trade receivables and loans 33,033,194 78,199,223 9,922,552 27,843,641 5,530,039 2,887,515 3,130,245 1,751,145 9,706,154 172,003,708 48.5 155,848,440 47.5 Financing 36,308,631 40,659,799 38,904,455 8,090,901 1,019,222 479,792 347,552 277,768 1,573,393 127,661,513 36.0 117,955,372 35.9 Agricultural and agribusiness loans 3,035,150 3,097,761 9,175,193 6,746,579 323,961 347,153 31,118 21,422 100,983 22,879,320 6.4 23,341,159 7.1 Subtotal Leasing 74,555 553,382 2,689,050 47,493 52,366 37,186 35,388 45,706 124,405 3,659,531 1.0 4,968,944 1.5 Advances on foreign exchange contracts (2) 3,884,227 2,194,507 813,711 807,502 69,023 40,690 - 18,284 7,507 7,835,451 2.2 6,414,382 1.9 Subtotal Other receivables 1,243,587 15,143,881 1,352,749 2,533,285 172,879 53,628 38,540 29,740 411,246 20,979,535 5.9 19,900,594 6.1 Grand total in 2015 % Grand total in 2014 % Percentage of each type in relation to the total loan portfolio, excluding sureties and guarantees, loan assignments, acquisition of receivables and co-obligation in rural loan assignments; and See Note 9a. Bradesco 37 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate c) Maturity ranges and levels of risk June 30 - R$ thousand Levels of risk Non-performing loans AA A B C D E F G H Total % (1) Total % (1) Installments not yet due - - 1 to 30 - - 163,932 250,221 136,707 92,882 61,194 59,176 270,402 1,034,514 7.0 898,096 6.7 31 to 60 - - 145,177 214,326 116,640 61,589 53,117 47,091 210,796 848,736 5.7 764,553 5.7 61 to 90 - - 116,580 191,632 108,505 60,206 50,738 44,810 210,561 783,032 5.3 696,014 5.2 91 to 180 - - 250,625 421,594 300,456 160,253 134,705 118,676 550,663 1,936,972 13.1 1,748,073 13.0 181 to 360 - - 323,022 695,893 461,610 246,482 206,431 191,747 839,796 2,964,981 20.0 2,694,449 20.0 More than 360 - - 730,445 1,438,522 1,320,063 677,634 491,703 461,377 2,117,102 7,236,846 48.9 6,637,355 49.4 Past-due installments (2) - - 1 to 14 - - 17,776 132,539 79,408 30,121 135,507 18,017 268,899 682,267 6.4 498,842 5.6 15 to 30 - - 461,647 382,446 167,146 52,374 36,778 31,503 145,071 1,276,965 12.1 1,032,051 11.6 31 to 60 - - 13,390 659,409 281,447 120,745 76,387 57,186 288,481 1,497,045 14.1 1,360,048 15.3 61 to 90 - - - 13,476 585,006 176,232 108,030 72,387 245,629 1,200,760 11.3 1,118,476 12.6 91 to 180 - - - 3,902 30,772 449,148 588,995 620,429 1,132,017 2,825,263 26.8 2,368,899 26.7 181 to 360 - 9,801 15,083 21,784 2,943,659 2,990,327 28.2 2,440,902 27.5 More than 360 - 120,557 120,557 1.1 61,636 0.7 Subtotal - - Specific provision - - 22,226 132,118 358,776 641,240 979,334 1,220,929 9,343,633 12,698,256 10,981,720 Percentage of maturities by type of installment; and For transactions with terms of more than 36 months, past-due periods are doubled, as permitted by CMN Resolution No. 2.682/99. 38 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate June 30 - R$ thousand Levels of risk Performing loans AA A B C D E F G H Total % (1) Total % (1) Installments not yet due 1 to 30 6,486,858 18,885,167 3,774,738 6,865,571 458,613 365,092 112,845 56,799 437,391 37,443,074 11.4 32,950,319 10.8 31 to 60 4,300,512 12,581,252 2,780,541 6,232,850 359,665 84,600 57,321 43,154 268,773 26,708,668 8.1 24,220,612 7.9 61 to 90 3,613,065 7,699,376 2,047,019 3,025,067 170,118 163,180 33,984 21,419 144,015 16,917,243 5.1 16,522,309 5.4 91 to 180 9,752,803 16,378,083 5,514,353 6,393,577 369,449 169,619 969,127 53,502 324,518 39,925,031 12.1 39,006,501 12.7 181 to 360 12,459,711 22,984,949 7,239,070 6,042,759 527,487 190,654 101,969 59,807 389,445 49,995,851 15.2 44,311,962 14.5 More than 360 40,966,395 61,319,726 39,279,395 13,105,617 1,694,398 735,352 348,929 165,201 1,015,913 158,630,926 48.1 149,097,793 48.7 Generic provision - 699,292 606,351 1,249,963 357,973 512,549 812,088 279,918 2,580,055 7,098,189 6,683,549 Grand total in 2015 (2) Existing provision - 746,995 689,516 2,090,389 2,036,534 1,904,361 2,288,401 2,120,673 11,923,688 23,800,557 21,672,985 Minimum required provision - 699,292 628,577 1,382,081 716,749 1,153,789 1,791,422 1,500,847 11,923,688 19,796,445 17,665,269 Excess provision (3) - 47,703 60,939 708,308 1,319,785 750,572 496,979 619,826 - 4,004,112 4,007,716 Grand total in 2014 (2) Existing provision - 768,598 695,881 2,361,995 1,733,128 1,830,740 1,958,636 1,887,900 10,436,106 21,672,985 Minimum required provision - 690,636 611,208 1,334,427 621,419 1,229,558 1,412,907 1,329,007 10,436,106 17,665,269 Excess provision (3) - 77,962 84,673 1,027,568 1,111,709 601,182 545,729 558,893 - 4,007,716 Percentage of maturities by type of installment; The grand total includes performing loans of R$329,620,793 thousand and non-performing loans of R$25,398,265 thousand (R$22,319,394 thousand in 2014); and On June 30, 2015, it includes a provision for guarantees provided, comprising sureties, letters of credit and standby letter of credit, which is presented here within the balance for the excess provision, and totals R$511,396 thousand (R$333,734 thousand in 2014) (Note 19b). Bradesco 39 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate d) Concentration of loans June 30 - R$ thousand % (1) % (1) Largest borrower 10,487,111 3.0 6,126,977 1.9 10 largest borrowers 30,940,260 8.7 21,889,272 6.7 20 largest borrowers 44,833,721 12.6 31,242,836 9.5 50 largest borrowers 64,535,133 18.2 45,222,858 13.8 100 largest borrowers 78,955,517 22.2 57,191,992 17.4 Percentage on total portfolio (as defined by Bacen). e) By economic sector June 30 - R$ thousand % % PUBLIC SECTOR Federal government Petrochemical 10,487,111 3.0 6,126,977 1.9 State government - - Production and distribution of electricity 14,274 - 29,916 - PRIVATE SECTOR Manufacturing Food products and beverages 13,197,221 3.7 13,868,061 4.2 Steel, metallurgy and mechanics 10,249,347 2.9 10,054,449 3.1 Light and heavy vehicles 6,695,148 1.9 4,407,580 1.3 Chemical 4,726,080 1.3 3,661,973 1.1 Pulp and paper 4,132,986 1.2 4,024,469 1.2 Textiles and apparel 3,206,813 0.9 3,130,392 1.0 Rubber and plastic articles 2,824,796 0.8 2,700,984 0.8 Extraction of metallic and non-metallic ores 2,295,786 0.6 1,170,875 0.4 Furniture and wood products 2,150,036 0.6 2,213,129 0.7 Automotive parts and accessories 2,073,083 0.6 1,967,945 0.6 Non-metallic materials 2,063,372 0.5 2,006,362 0.6 Oil refining and production of alcohol 1,710,494 0.5 1,657,942 0.5 Electric and electronic products 1,332,202 0.4 1,200,951 0.4 Leather articles 836,662 0.2 755,180 0.2 Publishing, printing and reproduction 537,606 0.2 541,519 0.2 Other industries 2,407,799 0.7 1,407,906 0.4 Commerce Merchandise in specialty stores 7,869,890 2.2 8,202,678 2.4 Non-specialized retailer 5,519,345 1.5 4,997,815 1.5 Food products, beverages and tobacco 4,856,149 1.4 4,627,035 1.4 Waste and scrap 3,626,012 1.0 3,592,098 1.1 Automobile 3,101,390 0.9 3,568,137 1.1 Clothing and footwear 3,057,929 0.9 2,942,289 0.9 Motor vehicle repairs, parts and accessories 2,905,800 0.8 3,083,494 0.9 Agricultural products 2,536,933 0.7 2,186,741 0.7 Grooming and household articles 2,109,805 0.6 2,179,997 0.7 Fuel 1,859,280 0.5 1,921,946 0.6 40 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate June 30 - R$ thousand % % Wholesale of goods in general 1,036,086 0.3 1,151,577 0.4 Trading intermediary 974,347 0.3 904,057 0.3 Other commerce 1,830,956 0.5 2,342,705 0.7 Financial intermediaries Services Civil construction 23,144,521 6.5 23,492,691 7.2 Transportation and storage 17,174,880 4.8 17,486,148 5.3 Real estate activities, rentals and corporate services 12,716,032 3.6 12,063,574 3.7 Holding companies, legal, accounting and business advisory services 7,010,479 2.0 5,701,013 1.7 Clubs, leisure, cultural and sport activities 5,329,362 1.5 4,037,140 1.2 Production and distribution of electric power, gas and water 4,929,125 1.4 3,838,605 1.2 Social services, education, health, defense and social security 2,968,776 0.9 2,790,481 0.8 Hotels and catering 2,872,518 0.8 2,799,137 0.9 Telecommunications 754,612 0.2 427,936 0.1 Other services 17,547,878 4.9 12,135,300 3.6 Agriculture, cattle raising, fishing, forestry and timber industry Individuals TOTAL Bradesco 41 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate f) Breakdown of loans and allowance for loan losses Level of risk June 30 - R$ thousand Portfolio balance Non-performing loans Performing loans Total % % 2015 YTD (2) % 2014 YTD (2) Installments past due Installments not yet due Total - non-performing loans AA - - - 77,579,344 77,579,344 21.9 21.9 18.0 A - - - 139,848,553 139,848,553 39.4 61.3 60.1 B 492,813 1,729,781 2,222,594 60,635,116 62,857,710 17.7 79.0 78.7 C 1,191,772 3,212,188 4,403,960 41,665,441 46,069,401 13.0 92.0 92.2 Subtotal D 1,143,779 2,443,981 3,587,760 3,579,730 7,167,490 2.0 94.0 94.1 E 838,421 1,299,046 2,137,467 1,708,497 3,845,964 1.1 95.1 95.3 F 960,780 997,888 1,958,668 1,624,175 3,582,843 1.0 96.1 96.2 G 821,306 922,877 1,744,183 399,882 2,144,065 0.6 96.7 96.8 H 5,144,313 4,199,320 9,343,633 2,580,055 11,923,688 3.3 100.0 100.0 Subtotal Grand total in 2015 % Grand total in 2014 % Percentage of level of risk in relation to the total portfolio; and Cumulative percentage of level of risk on total portfolio. 42 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Level of risk June 30 - R$ thousand Provision % Minimum provisioning required Minimum required Excess (2) Existing % 2015 YTD (1) % 2014 YTD (1) Specific Generic Total Installments past due Installments not yet due Total specific AA - A 0.5 - - - 699,292 699,292 47,703 746,995 0.5 0.6 B 1.0 4,928 17,298 22,226 606,351 628,577 60,939 689,516 1.1 1.1 C 3.0 35,753 96,365 132,118 1,249,963 1,382,081 708,308 2,090,389 4.5 5.3 Subtotal 40,681 113,663 154,344 2,555,606 2,709,950 816,950 3,526,900 1.1 1.3 D 10.0 114,378 244,398 358,776 357,973 716,749 1,319,785 2,036,534 28.4 27.9 E 30.0 251,526 389,714 641,240 512,549 1,153,789 750,572 1,904,361 49.5 44.7 F 50.0 480,390 498,944 979,334 812,088 1,791,422 496,979 2,288,401 63.9 69.3 G 70.0 574,915 646,014 1,220,929 279,918 1,500,847 619,826 2,120,673 98.9 99.4 H 100.0 5,144,313 4,199,320 9,343,633 2,580,055 11,923,688 - 11,923,688 100.0 100.0 Subtotal Grand total in 2015 % Grand total in 2014 % Percentage of existing provision in relation to total portfolio, by level of risk; and On June 30, 2015, it includes a provision for guarantees provided, comprising sureties, letters of credit and standby letter of credit, which is presented here within the balance for excess provision, and totals R$511,396 thousand (R$333,734thousand in 2014) (Note 19b). Bradesco 43 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate g) Changes in allowance for loan losses Semesters ended June 30 - R$ thousand Opening balance - Specific provision (1) 11,946,960 10,736,017 - Generic provision (2) 7,134,243 6,798,436 - Excess provision (3) 4,006,040 4,034,177 Additions (Note 8h-1) Write-offs Closing balance - Specific provision (1) 12,698,256 10,981,720 - Generic provision (2) 7,098,189 6,683,549 - Excess provision (3) (4) 4,004,112 4,007,716 For contracts with installments past due for more than 14 days; Recorded based on the customer/transaction classification and therefore not included in the preceding item; The additional provision is recorded based on Management’s experience and the expectation in relation to the loan portfolio, to determine the total provision deemed sufficient to cover specific and general credit risk, when considered together with the provision calculated based on levels of risk and the corresponding minimum percentage in the provision established by CMN Resolution No. 2.682/99. The excess provision per customer was classified according to the level of risk in Note 8f; and On June 30, 2015, it includes the provision for guarantees provided, comprising sureties, letters of credit and standby letter of credit, which is presented here within the balance for excess provision, and totals R$511,396thousand (R$333,734thousandin 2014) (Note 19b). h) Allowance for Loan Losses expense net of amounts recovered Expenses with the allowance for loan losses, net of credit write offs recovered, are as follows. Semesters ended June 30 - R$ thousand Amount recorded (1) 8,062,894 6,846,283 Amount recovered (2) (1,890,432) (1,845,218) Allowance for Loan Losses expense net of amounts recovered (1) The first semester of 2015 includes provision for guarantees provided, comprising sureties, guarantees, letters of credit and standby letter of credit, which are presented in the “excess” provision, totaling R$89,800 thousand (reversal of R$(3,890) thousand in the first semester of 2014); and (2) Classified in income from loans (Note 8j). i) Changes in the renegotiated portfolio Semesters ended June 30 - R$ thousand Opening balance Amount renegotiated 6,251,970 4,954,855 Amount received (3,415,276) (2,831,275) Write-offs (2,047,629) (2,080,157) Closing balance Allowance for loan losses 7,138,455 6,535,598 Percentage on renegotiated portfolio 61.7% 63.9% 44 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate j) Income from loans and leasing Semesters ended June 30 - R$ thousand Discounted trade receivables and loans 21,953,463 19,143,211 Financing 7,234,773 6,367,276 Agricultural and agribusiness loans 726,173 560,573 Subtotal Recovery of credits charged-off as losses 1,890,432 1,845,218 Subtotal Leasing, net of expenses 268,904 342,228 Total k) Conciliation of the composition of the portfolio of financial leasing, at present value, with the accounting balances (Notes 3g and 8b): Semesters ended June 30 - R$ thousand Financial leases receivable 3,447,471 4,709,519 Income to be appropriated for financial leases receivable (3,385,437) (4,631,872) Financial leased assets + losses in leases (net ) 10,785,477 14,506,855 Accrued depreciation on asset finance leasing : - Accumulated depreciation (6,557,448) (9,042,516) - Difference in depreciation 2,743,177 4,031,830 Anticipated guaranteed residual value (Nota 19b) (3,373,709) (4,604,872) Total of the present value 9) OTHER RECEIVABLES a) Foreign exchange portfolio Balances June 30 - R$ thousand Assets – other receivables Exchange purchases pending settlement 12,307,567 8,524,138 Term foreign exchange transactions and documents in foreign currencies - 5,750 Exchange sale receivables 4,316,796 3,221,577 (-) Advances in domestic currency received (452,988) (333,852) Income receivable on advances granted 74,134 58,497 Total Liabilities - other liabilities Exchange sales pending settlement 4,361,675 3,200,750 Exchange purchase payables 11,611,070 8,759,386 (-) Advances on foreign exchange contracts (7,835,451) (6,414,382) Other 4,737 5,901 Total Net foreign exchange portfolio Off-balance-sheet accounts: - Loans available for import 276,225 380,262 - Confirmed exports loans 70,619 22,135 Bradesco 45 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Foreign exchange results Adjusted foreign exchange results for presentation purposes Semesters ended June 30 - R$ thousand Foreign exchange income Adjustments: - Income on foreign currency financing (1) 139,402 32,887 - Income on export financing (1) 685,895 441,327 - Income on foreign investments (2) 26,940 108 - Expenses of liabilities with foreign bankers (3) (Note 16c) (769,822) 27,616 - Funding expenses (4) (424,604) (298,936) - Other (408,682) 151,358 Total adjustments Adjusted foreign exchange income Recognized in “Income from loans”; Recognized in “Income from security transactions”; Related to funds for financing of advances on foreign exchange contracts and import financing, recognized in “Borrowing and on-lending expenses”; and Refers to funding expenses of investments in foreign exchange. b) Sundry June 30 - R$ thousand Deferred tax assets (Note 32c) 33,721,507 26,875,053 Credit card operations 19,472,698 18,019,120 Debtors for escrow deposits 9,760,269 8,810,100 Other debtors 5,483,531 4,346,737 Prepaid taxes 4,785,597 3,741,117 Trade and credit receivables (1) 3,605,496 4,177,517 Payments to be reimbursed 651,931 824,341 Receivables from sale of assets 87,578 76,014 Other 536,129 446,523 Total Includes receivables from the acquisition of loans without substantial transfer of risks and benefits. 46 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate OTHER ASSETS a) Foreclosed assets/other June 30 - R$ thousand Cost Provision for losses Cost net of provision Real estate 925,746 (132,815) 792,931 588,636 Vehicles and similar 519,972 (300,956) 219,016 286,577 Goods subject to special conditions 246,742 (246,742) - - Inventories/warehouse 44,564 - 44,564 52,323 Machinery and equipment 13,695 (9,194) 4,501 8,461 Other 25,025 (19,239) 5,786 2,615 Total in 2015 Total in 2014 b) Prepaid expenses June 30 - R$ thousand Commission on the placement of loans and financing (1) 1,055,567 1,629,889 Advertising and marketing expenses (2) 104,403 65,637 Other (3) 557,602 480,557 Total Commissions paid to storeowners, car dealers and correspondent banks – payroll-deductible loans; Prepaid expenses of future advertising and marketing campaigns on media; and Mainly related to card issue costs. Bradesco 47 Financial Statements, Independent Auditors’ Report and Fiscal Council’s Report Notes to the Financial Statements of the Prudential Conglomerate INVESTMENTS a) The income/expense from the equity method accounting of investments was recorded in the income statement, under “Equity in the Earnings (Losses) of Affiliates and Subsidiaries”, and correspond in the first semester of 2015 to R$9,215,106 thousand (R$804,207 thousand in 2014) and the investments under the entry "Earnings of Affiliates and Subsidiaries" and correspond to R$32,972,199 thousand (R$ 28,814,018 thousand in 2014). Companies (1) R$ thousand Capital Stock Adjusted shareholders’ equity Number of shares/ quotas held (in thousands) Direct Participation in Capital Stock Adjusted income Book value Equity accounting adjustments (2) Common Preferred Quotas June 30, 2015 1 st semester of 2015 1 st semester of 2014 Bradseg Participações S.A. 11,200,000 22,225,953 7,456,226 - - 97.08% 2,499,366 21,577,400 2,426,435 2,050,187 Rubi Holdings Ltda. 5,822,146 7,085,215 - - 5,817,525 99.92% 461,838 7,079,547 461,469 323,397 Bradescard Elo Participações S.A. 657,155 25,590 4,167,605 - - 100.00% 7,695 25,590 7,695 11,127 Embaúba Holdings Ltda. 326,000 248,132 - - 285,905 87.70% 45,320 217,612 39,746 31,105 Tibre Holdings Ltda. 250,000 475,306 - - 235,000 100.00% 24,056 475,306 24,056 19,503 BF Promotora de Vendas Ltda. 426,220 332,304 - - 426,220 100.00% (7,441) 332,304 (7,441) 10,729 BES Investimento do Brasil S.A. Banco de Investimento S.A. 420,000 655,060 12,734 12,734 - 20.00% (34,785) 131,012 (6,957) 7,170 Earnings of Affiliates and Subsidiaries Abroad 262,682 (4,867) 37,428 Other (3) 2,870,746 165,149 30,194 Foreign exchange gain/loss of branches abroad and other companies 6,109,821 (1,716,633) Total Earnings of Affiliates and Subsidiaries Data related to June 30, 2015; The adjustment considers income calculated periodically by the companies and includes equity variations recorded by the investees not recognized in profit or loss, as well as alignment of accounting practice adjustments, where applicable; and Basically, investments in the enterprises : Serel Participações em Imóveis S.A., Bankpar Consultoria e Serviços Ltda., Caetê Holdings Ltda., Ganant Corretora de Seguros Ltda., Miramar Holdings S.A., Neon Holdings S.A. and Imagra Imobiliária e Agrícola Ltda. 48 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate b) Composition of investments in the consolidated financial statements Affiliates June 30 - R$ thousand Tax incentives 104,604 103,384 Other investments 90,941 340,451 Provision for: Tax incentives ( ) (85,732) Other investments ( ) (56,880) Grand total investments PREMISES AND EQUIPMENT AND LEASED ASSETS June 30 - R$ thousand Annual rate of depreciation Cost Depreciation Cost net of depreciation Property and equipment: - Buildings 4% 39,021 (24,754) 14,267 31,814 - Land - 5,514 - 5,514 82,031 Facilities, furniture and equipment in use 10% 4,201,024 (2,263,650) 1,937,374 1,824,843 Security and communication systems 10% 225,784 (163,889) 61,895 54,910 Data processing systems 20 to 50% 2,945,949 (2,113,328) 832,621 783,157 Transportation systems 20% 88,369 (43,519) 44,850 21,495 Subtotal Leased assets 10,785,477 (3,814,270) 6,971,207 9,496,169 Grand total in 2015 Grand total in 2014 The Organização Bradesco’s premises and equipment have an unrecorded surplus of R$461,412 thousand (R$555,699 thousand in 2014). This is due to an increase in their market price, based on valuations by independent experts in 2014, 2013 and 2012. The fixed assets to net worth ratio was 39.6% when considering only the companies and payment institutions within the economic group (the “Prudential Conglomerate”), where the maximum limit of 50.0%. DEFERRED June 30 - R$ thousand Cost Amortization Cost net of amortization Development of systems 1,731,053 (1,681,622) 49,431 60,693 Grand total in 2015 Grand total in 2014 Bradesco 49 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate INTANGIBLE ASSETS a) Intangible assets Acquired intangible assets consist of: June 30 - R$ thousand Rate of Amortization (1) Cost Amortization Cost net of amortization Acquisition of baking services rights Contract (4) 4,160,693 (2,561,763) 1,598,930 2,174,024 Software (2) 20% to 50% 5,488,195 (2,491,722) 2,996,473 2,560,417 Future profitability/client portfolio (3) Up to 20% 2,472,489 (517,577) 1,954,912 851,231 Other (5) Contract 3,053,566 (396,293) 2,657,273 390,989 Total in 2015 Total in 2014 Intangible assets are amortized over an estimated period of economic benefit and recognized in “other administrative expenses” and “other operating expenses”, where applicable; Software acquired and/or developed by specialized companies; Composed of goodwill on the acquisition of equity interest in Banco Bradescard - R$744,248thousand, Cielo/Investees - R$1,057,163thousand and Banco Bradesco BBI - R$153,501thousand; Based on the pay-back of each agreement; and It primarily includes the sponsorship program for the 2016 Olympic Games and the operational agreement between Cielo, which is our jointly-controlled subsidiary, and Banco do Brasil, in order to create an association, to manage the transactions arising from credit card operations, which will be amortized within up to 30 years. b) Changes in intangible assets by type R$ thousand Acquisition of banking rights Software Future profitability/ client portfolio Other Total Balance on December 31, 2014 Additions/(reductions) 56,495 749,608 879,170 2,434,870 4,120,143 Amortization for the period (407,302) (553,014) (70,547) (110,206) (1,141,069) Balance on June 30, 2015 Under the heading “Future profitability/client portfolio” includes the intangible asset generated by the acquisition of shares of Cielo; and Under the heading “Others” includes the operational agreement between Cielo, our jointly-controlled subsidiary and Banco do Brasil, signed in the first quarter of 2015, which created an association, to manage the transactions originating from credit and debit card operations, which will be amortized within up to 30 years. 50 Prudential - June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate DEPOSITS, SECURITIES SOLD UNDER AGREEMENTS TO REPURCHASE AND FUNDS FROM ISSUANCE OF SECURITIES a) Deposits June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days ● Demand deposits (1) 26,369,826 - - - ● Savings deposits (1) 91,008,482 - - - ● Interbank deposits 359,925 105,033 53,569 212,502 ● Time deposits (2) 15,177,470 15,205,493 8,254,066 40,388,582 Grand total in 2015 % Grand total in 2014 % Classified as “1 to 30 days”, not considering average historical turnover; and Considers the actual maturities of investments. b) Securities sold under agreements to repurchase June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Own portfolio ● Government securities 33,822,467 193,720 22,095 2,168 34,040,450 58,232,767 ● Debentures of own issuance 1,899,802 33,198,617 19,631,747 17,234,696 71,964,862 70,952,924 ● Foreign 5,708,054 - - 825,578 6,533,632 2,673,159 Third-party portfolio (1) - - Unrestricted portfolio (1) - - Grand total in 2015 % Grand total in 2014 % Represented by government securities. c) Funds from issuance of securities June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Securities - Brazil: - Mortgage bonds 44,918 153,717 - - 198,635 564,918 - Letters of credit for real estate 1,211,273 2,344,472 7,225,310 6,643,371 17,424,426 9,065,777 - Letters of credit for agribusiness 2,537,582 2,793,082 1,284,006 2,038,228 8,652,898 3,857,256 - Financial bills: 1,160,964 9,741,283 12,055,923 41,787,151 64,745,321 53,865,990 Subtotal Securities - Overseas: - MTN Program Issues (1) 104,303 1,106,889 1,686,903 2,768,511 5,666,606 5,659,646 - Securitization of future flow of money orders received from overseas (Note 15d) 5,604 463,290 463,291 1,513,193 2,445,378 2,422,173 Subtotal Structured operations certificates Grand total in 2015 % Grand total in 2014 % Issuance of securities on the international market to invest in foreign exchange transactions, pre-export financing, import financing and working capital financing, predominately in the medium and long terms. Bradesco 51 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate d) Since 2003, Bradesco has been party to certain agreements to optimize its funding and liquidity management activities by using an SPE - Special Purpose Entity. This SPE, known as International Diversified Payment Rights Company, is financed with long-term debt and settled through future cash flows from underlying assets which primarily include flows from current payment orders and future remittances made by individuals and companies located overseas to beneficiaries in Brazil for which the Bank acts as a paying agent. Long-term securities issued by the SPE and sold to investors are settled with proceeds from the payment order flows. Bradesco is obliged to redeem these securities in specific cases of delinquency or if the SPE discontinues operations. Funds from the sale of current and future payment order flows, received by the SPE, must be maintained in a specific bank account until a minimum amount has been reached. Below are the main features of the notes issued by the SPE: June 30 - R$ thousand Date of issue Amount of the operation Maturity Securitization of future flow of payment orders received from overseas 12.20.2007 354,260 11.20.2014 - 22,015 12.17.2009 133,673 11.20.2014 - 13,685 03.06.2008 836,000 05.22.2017 542,188 604,891 12.19.2008 1,168,500 02.20.2019 1,084,149 989,573 12.17.2009 133,673 02.20.2017 72,911 86,303 17.12.2009 89,115 02.20.2020 98,996 85,900 08.20.2010 307,948 08.21.2017 216,474 230,557 09.29.2010 170,530 08.21.2017 123,722 131,771 11.16.2011 88,860 11.20.2018 100,471 97,526 11.16.2011 133,290 11.22.2021 206,467 159,952 Total e) Cost for market funding and inflation Semesters ended June 30 - R$ thousand Savings deposits 3,063,380 2,573,812 Time deposits 4,632,852 4,807,309 Securities sold under agreements to repurchase 14,246,769 10,647,245 Funds from issuance of securities 5,697,530 3,317,110 Other funding expenses 234,496 226,021 Total Bradesco 51 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate BORROWING AND ON-LENDING a) Borrowing June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Overseas Grand total in 2015 % Grand total in 2014 % b) On-lending June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days In Brazil - National treasury 30,931 - - - 30,931 1,109 - BNDES 616,882 1,689,691 2,237,221 6,955,178 11,498,972 11,386,013 - CEF 1,008 4,733 5,679 2,840 14,260 29,903 - FINAME 799,977 3,735,606 4,031,868 19,114,996 27,682,447 28,782,226 - Other institutions - - 1,584 - 1,584 1,630 Overseas - Grand total in 2015 % Grand total in 2014 % c) Borrowing and on-lending expenses Semesters ended June 30 – R$ thousand Borrowing: - In Brazil 11,487 2,378 - Overseas 95,724 60,232 Subtotal borrowing On-lending in Brazil: - National treasury 1,927 249 - BNDES 373,773 345,866 - CEF 763 1,122 - FINAME 391,935 344,063 - Other institutions 16 17 On-lending overseas: - Payables to foreign bankers (Note 9a) 769,822 (27,616) - Other expenses with foreign on-lending 8,707,167 (2,339,745) Subtotal on-lending Total Bradesco 53 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate PROVISIONS, CONTINGENT ASSETS AND LIABILITIES AND LEGAL LIABILITIES – TAX AND SOCIAL SECURITY a) Contingent assets Contingent assets are not recognized in the financial statements. However, there are ongoing proceedings where the chance of success is considered probable, such as: a) Social Integration Program (PIS), claiming to offset PIS against Gross Operating Income, paid under Decree-Laws No. 2.445/88 and No. 2.449/88, regarding the payment that exceeded the amount due under Supplementary Law No.07/70 (PIS Repique); and b) other taxes, the legality and/or constitutionality of which is being challenged, where the decision may lead to reimbursement of amounts paid. b) Provisions classified as probable losses and legal obligations – tax and social security Organização Bradesco is a party to a number of labor, civil and tax lawsuits, arising from the normal course of business. Management recorded provisions where, based on their opinion and that of their legal counsel, the nature of the lawsuit, similarity to previous lawsuits, complexity and the courts standing, the loss is deemed probable. Management considers that the provision is sufficient to cover the future losses generated by the respective lawsuits. Provisions related to legal obligations are maintained until the conclusion of the lawsuit, represented by judicial decisions with no further appeals or due to the statute of limitation. I - Labor claims These are claims brought by former employees and outsourced employees seeking indemnifications, most significantly for unpaid “overtime”, pursuant to Article 224 of the Consolidation of Labor Laws (CLT). In proceedings in which a judicial deposit is used to guarantee the execution of the judgment, the labor provision is made considering the estimated loss of these deposits. For proceedings with similar characteristics and not judged, the provision is recorded based on the average calculated value of payments made for labor complaints settled in the past 12 months; and for proceedings originating from acquired banks, with unique characteristics, the calculation and assessment of the required balance is conducted periodically, based on the updated recent loss history. Overtime is monitored by using electronic time cards and paid regularly during the employment contract and, accordingly, the claims filed by former employees do not represent significant amounts. II - Civil claims These are claims for pain and suffering and property damages, mainly relating to protests, returned checks, the inclusion of information about debtors in the credit restriction registry and the replacement of inflation adjustments excluded as a result of government economic plans. These lawsuits are individually controlled using a computer-based system and provisioned whenever the loss is deemed as probable, considering the opinion of Management and their legal counsel, the nature of the lawsuits, similarity with previous lawsuits, complexity and positioning of the courts. Most of these lawsuits are brought to the Special Civil Court (JEC), in which the claims are limited to 40 times the minimum wage and do not have a significant impact on Organização Bradesco’s financial position. 54 Prudential - June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate There are a significant number of legal claims pleading alleged differences in adjustment for inflation on savings account balances due to the implementation of economic plans that were part of the federal government’s economic policy to reduce inflation in the ‘80s and ‘90s. Although Bradesco complied with the law and regulation in force at the time, these lawsuits have been recorded in provisions, taking into consideration the claims where the Bank is the defendant and the perspective of loss, which is considered after the analysis of each demand, based on the current decision of the Superior Court of Justice (STJ). Note that, regarding disputes relating to economic plans, the Federal Supreme Court (STF) suspended the prosecution of all lawsuits at the cognizance stage, until the Court issues a final decision on the right under litigation. III - Legal obligations – provision for tax risks Organização Bradesco is disputing the legality and constitutionality of certain taxes and contributions in court, for which provisions have been recorded in full, although there is a good chance of a favorable outcome, based on the opinion of Management and their legal counsel. The processing of these legal obligations and the provisions for cases for which the risk of loss is deemed as probable is regularly monitored in the legal court. During or after the conclusion of each case, a favorable outcome may arise for the Organization, resulting in the reversal of the related provisions. The main cases are: - PIS and COFINS – R$1,991,639 thousand (R$1,719,404 thousand in 2014): a request for authorization to calculate and pay PIS and COFINS based on effective billing, as set forth in Article 2 of Supplementary LawNo. 70/91, removing from the calculation base the unconstitutional inclusion of other revenues other than those billed; - IRPJ/Losses of Credits – R$2,108,335 thousand (R$1,912,596 thousand in 2014): we are requesting to deduct from income tax and social contributions payable (IRPJ and CSLL, respectively) amounts of actual and definite loan losses related to unconditional discounts granted during collections, regardless of compliance with the terms and conditions provided for in Articles 9 to 14 of Law No. 9.430/96 that only apply to temporary losses; - PIS – EC 17/97 - R$229,245 thousand: for the period from July 1997 to February 1998, request to calculate and pay PIS contributions as established by LC 07/70 (PIS Repique) and not as established by EC 17/97 (PIS on Gross Operating Income); - PIS – R$318,984 thousand (R$314,487 thousand in 2014): we are requesting the authorization to offset overpaid amounts in 1994 and 1995 as PIS contribution, corresponding to the surplus paid over that calculated on the tax base established in the Constitution, i.e., gross operating income, as defined in the income tax legislation (set out in Article 44 of Law No. 4.506/64), which excludes interest income; and - Pension Contributions - R$954,991 thousand (R$470,142 thousand in 2014): official notifications related to the pension contributions on financial contributions in private pension plans, considered by the audit as compensatory sums subject to the incidence of such financial contributions and isolated fine for not withholding tax of the IRRF on the related financial contributions. Bradesco 55 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate IV - Provisions by nature June 30 - R$ thousand Labor claims 2,547,766 2,186,544 Civil claims 3,272,841 3,032,921 Subtotal (1) Provision for tax risks (2) 6,465,817 6,586,211 Total Note 19b; and Classified under “Other liabilities - tax and social security” (Note 19a). V - Changes in provisions R$ thousand Labor Civil Tax (1) Balance on December 31, 2014 Adjustment for inflation 166,334 188,336 261,904 Provisions, net of reversals and write-offs 283,419 310,294 484,342 Payments (367,886) (399,658) (5,486) Balance on June 30, 2015 Includes, in the first semester of 2015, constitution of tax provision: (i) related to the incidence of pension contributions on financial contributions in private pension plans, in the amount of R$387,560 thousand; and (ii) IRPJ/CSLL on losses of credits, totaling R$47,545thousand; and Mainly include legal liabilities. c) Contingent liabilities classified as possible losses The Organização Bradesco maintains a system to monitor all administrative and judicial proceedings in which the institution is plaintiff or defendant and, based on the opinion of legal counsel, classifies the lawsuits according to the expectation of loss. Case law trends are periodically analyzed and, if necessary, the related risk is reclassified. In this respect, contingent lawsuits deemed to have a possible risk of loss are not recorded as a liability in the financial statements. The main proceedings in this category are the following: a) leasing companies’ Tax on Services of any Nature (ISSQN), total lawsuits correspond to R$1,872,384 thousand (R$1,753,024 thousand in 2014) which relates to the municipal tax demands from municipalities other than those in which the company is located and where, under law, tax is collected; b) 2006-2010 income tax and social contribution, relating to goodwill amortization being disallowed on the acquisition of investments, for the amount of R$977,141 thousand (R$456,943 thousand in 2014); c) IRPJ and CSLL deficiency notice relating to the disallowance of loan loss deductions, for the amount of R$1,046,158thousand (R$553,964 thousand in 2014); d) IRPJ and CSLL deficiencies notes relating to disallowances of exclusions of revenues from the mark-to-market of securities from 2007 to 2010, and differences in depreciation and operating expenses and income, amounting to R$1,287,426thousand (R$469,140 thousand in 2014). 56 Prudential - June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate SUBORDINATED DEBT June 30 - R$ thousand Maturity Original term in years Amount of the operation Currency Remuneration In Brazil: Subordinated CDB: 2014 (1) 6 - R$ 112.0% of CDI rate - 1,789,726 IPCA + (6.92% p.a. - 8.50% p.a.) 2015 (2) 6 912,673 R$ 108.0% to 112.0% of CDI rate 2,100,767 2,511,913 2016 6 500 R$ IPCA + 7.1292% p.a. 1,046 896 2019 10 20,000 R$ IPCA + 7.76% p.a. 45,152 38,501 Financial bills: IGP-M + 6.3874% p.a. IPCA + (6.7017% p.a. - 6.8784% p.a.) PRÉ rate of 13.0949% p.a. 2016 6 102,018 R$ 108.0% to 110.0% of CDI rate 180,560 156,857 100.0% of CDI rate + (1.2685% p.a. - 1.3656% p.a.) IGP-M + (5.7745% p.a. - 6.9588% p.a.) IPCA + (5.6030% p.a. - 7.5482% p.a.) PRÉ rate of (11.7493% p.a. - 13.8609% p.a.) 2017 6 8,630,999 R$ 104.0% a 112.5% of CDI rate 10,168,842 9,686,759 100.0% of CDI rate + (0.7855% p.a. - 1.3061% p.a.) IGP-M + (4.0147% p.a. - 6.2626% p.a.) IPCA + (3.6712% p.a. - 6.2822% p.a.) PRÉ rate of (9.3991% p.a. - 12.1754% p.a.) 2018 6 8,262,799 R$ 105.0% to 112.2% of CDI rate 9,219,976 8,878,067 Bradesco 57 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate June 30 - R$ thousand Maturity Original term in years Amount of the operation Currency Remuneration IGP-M + (3.6320% p.a. - 4.0735% p.a.) IPCA + (3.2983% p.a. - 4.4268% p.a.) PRÉ rate of (9.3207% p.a. - 10.3107% p.a.) 2019 6 21,858 R$ 109.3% a 109.5% of CDI rate 28,027 24,946 IPCA + 7.4163% p.a. 2017 7 40,100 R$ PRÉ rate of 13.1763% p.a. 78,327 68,025 IGP-M + 6.6945% p.a. 2018 7 141,050 R$ IPCA + (5.9081% p.a. - 7.3743% p.a.) 235,261 206,345 100.0% of CDI rate + (1.0079% p.a. - 1.0412% p.a.) IGP-M + 4.1768 p.a. IPCA + (4.0262% p.a. - 6.1757% p.a.) PRÉ rate of (10.1304% p.a. - 11.7550% p.a.) 2019 7 3,172,835 R$ 110.5% to 112.2% of CDI rate 3,331,045 3,273,413 2020 7 1,700 R$ IPCA + 4.2620% p.a. 2,207 1,944 2018 8 50,000 R$ IGP-M + 7.0670% p.a. 88,886 78,622 IGP-M + 5.8351% p.a. IPCA + (5.8950% p.a. - 6.3643% p.a.) 2019 8 12,735 R$ PRÉ rate of 13.3381% p.a. 20,773 18,202 IGP-M + 5.5341% p.a. IPCA + (3.9941% p.a. - 6.1386% p.a.) PRÉ rate of (11.1291% p.a. - 11.8661% p.a.) 2020 8 28,556 R$ 110.0% a 110.7% of CDI rate 40,625 35,722 2021 8 1,236 R$ IPCA + (3.7004% p.a. - 4.3419% p.a.) 1,609 1,423 58 Prudential - June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate June 30 - R$ thousand Maturity Original term in years Amount of the operation Currency Remuneration 2021 9 7,000 R$ 111.0% of CDI rate 9,484 8,380 IGP-M + (6.0358% p.a. - 6.6244% p.a.) IPCA + (5.8789% p.a. - 7.1246% p.a.) PRÉ rate of 12.7513% p.a. 2021 10 19,200 R$ 109.0% of CDI rate 30,477 26,576 IGP-M + (3.9270% p.a. - 4.2994% p.a.) IPCA + (4.1920% p.a. - 6.0358% p.a.) PRÉ rate of (10.3489% p.a. - 12.4377% p.a.) 2022 10 54,143 R$ 110.0% a 111.3% of CDI rate 76,026 66,903 IGP-M + (3.5855% p.a. - 3.9984% p.a.) IPCA + (3.9292% p.a. - 4.9620% p.a.) 2023 10 688,064 R$ PRÉ rate of (10.6804% p.a. - 10.8971% p.a.) 871,969 781,193 CDB pegged to loans: 2015 to 2016 1 to 2 1,584 R$ 100.0% of CDI rate 2,170 3,882 Subtotal in Brazil Overseas: 2019 10 1,333,575 US$ Rate of 6.75% p.a. 2,366,654 1,680,060 2021 11 2,766,650 US$ Rate of 5.90% p.a. 5,082,457 3,611,697 2022 11 1,886,720 US$ Rate of 5.75% p.a. 3,467,347 2,463,428 Subtotal overseas Grand total 1) Subordinated debt transactions that matured in November 2014; and 2) Subordinated debt transactions that matured in February, March, April, May and June 2015. Bradesco 59 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate OTHER LIABILITIES a) Tax and social security June 30 - R$ thousand Provision for tax risk (Note 17b IV) 6,465,817 6,586,211 Provision for deferred income tax (Note 32e) 2,202,500 2,518,318 Taxes and contributions on profit payable 1,497,248 2,782,194 Taxes and contributions payable 971,378 762,360 Total b) Sundry June 30 - R$ thousand Credit card operations 16,749,325 15,367,177 Sundry creditors 10,696,650 7,259,762 Civil and labor provisions (Note 17b IV) 5,820,607 5,219,465 Provision for payments 3,948,001 3,837,523 Loan assignment obligations 7,206,040 4,116,965 Creditors by anticipation of residual value 3,373,709 4,604,873 Liabilities for acquisition of assets and rights 372,194 282,759 Obligations by quotas of investment funds 2,994,753 381,861 Other (1) 2,637,035 1,845,072 Total On June 30, 2015, it includes a provision for guarantees provided, comprising sureties, letters of credit and standby letter of credit, which was presented from the excess provision , in the amount of R$511,396 thousand (R$333,734 thousand in 2014) (Note 8g). NON-CONTROLLING INTERESTS IN SUBSIDIARIES June 30 - R$ thousand Banco Bradesco BBI S.A. 13,625 101,846 Other 86 78 Total SHAREHOLDERS’ EQUITY (PARENT COMPANY) a) Capital stock in number of shares Fully subscribed and paid-in capital stock comprises non-par, registered, book-entry shares. June 30 Common shares 2,524,364,555 2,103,637,129 Preferred shares 2,524,364,292 2,103,636,910 Subtotal Treasury (common shares) (3,669,932) (2,898,610) Treasury (preferred shares) (13,175,162) (8,984,870) Total outstanding shares 60 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate b) Changes in capital stock - number of shares Common shares Preferred shares Total Number of outstanding shares as at December 31, 2014 Increase of capital stock with issuing of shares – stock-split of 20% (1) 420,727,426 420,727,382 841,454,808 Increase of shares in treasury – bonus of 20% (579,722) (1,796,974) (2,376,696) Shares acquired and not canceled (191,600) (2,393,318) (2,584,918) Number of outstanding shares as at June 30, 2015 (1) Benefited the shareholders registered in the records of Bradesco on March 26, 2015. In the Extraordinary General Meeting of March 10, 2015, a deliberation was taken to increase the Capital Stock by R$5,000,000 thousand, increasing it from R$38,100,000 thousand to R$43,100,000 thousand. This was effected through the capitalization of part of the balance of the account “Profit Reserves - Statutory Reserve”, in compliance with the provisions in Article 169 of Law No. 6.404/76, with a stock-split of 20% in shares, by issuing 841,454,808 new nominative-book entry shares, with no nominal value, of which 420,727,426 were common shares and 420,727,382 were preferred shares. These were attributed free-of-charge to the shareholders registered on March 26, 2015 as bonus, in the ratio of two (2) new shares for every ten (10) shares of the same type that they own. c) Interest on shareholders’ equity/dividends Preferred shares have no voting rights, but are entitled to all other rights and advantages given to common shares and, in compliance with Bradesco’s Bylaws, have priority for repayment of capital and an additional ten percent (10%) interest on shareholders’ equity and/or dividends, in accordance with the provisions of Paragraph 1, item II, of Article 17 of Law No. 6.404/76, amended by Law No.10.303/01. According to Bradesco’s Bylaws, shareholders are entitled to interest on shareholders’ equity and/or dividends amounting to at least 30% of the net income for the year, adjusted in accordance with Brazilian Corporate Law. Interest on shareholders’ equity is calculated based on the shareholders’ equity limited to the variation in the Federal Government Long-Term Interest Rates (TJLP), subject to available profits before deductions, or transfer to retained earnings or profit reserves for the amounts equivalent or greater than twice its value. Bradesco’s capital remuneration policy aims to distribute interest on shareholders’ equity at the maximum amount calculated under current legislation, and this is included, net of Withholding Income Tax, in the calculation for mandatory dividends for the year under the Company’s Bylaws. The Board of Directors’ Meeting held on June 24, 2014 approved the Board of Executive Officers’ proposal to pay shareholders’ supplementary interest on shareholders’ equity and dividends for the first semester of 2014, totaling R$829,000thousand, at R$0.188201395 per common share and R$0.207021535 per preferred share, which was paid on July 18, 2014. The Board of Directors’ Meeting held on December 22, 2014 approved the Board of Executive Officers’ proposal to pay shareholders supplementary interest on shareholders’ equity for 2014, for the amount of R$2,600,300thousand, at R$0.590325800 (net of 15% withholding income tax - R$0.501776930) per common share and R$0.649358380 (net of 15% withholding income tax - R$0.551954623) per preferred share, which was paid on March 6, 2015. The Board of Directors’ Meeting held on February 9, 2015 approved the Board of Executive Officers’ proposal to pay shareholders’ supplementary interest on shareholders’ equity and dividends for the period of 2014, totaling R$630,572 thousand, at R$0.143153921 per common share and R$0.157469313 per preferred share, which was paid on March 6, 2015. Bradesco 61 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate The Board of Directors’ Meeting held on June 22, 2015 approved the Board of Executive Officers’ proposal to pay shareholders’ supplementary interest on shareholders’ equity and dividends for the first semester of 2015, totaling R$912,000 thousand, at R$0.172629101 per common share and R$0.189892011 per preferred share, which was paid on July 17, 2015. Interest on shareholders’ equity and dividends for the first semester of 2015 is calculated as follows: R$ thousand % (1) Net income for the semester 8,717,354 (-) Legal reserve (435,867) Adjusted calculation basis Monthly and supplementary interest on shareholders’ equity (gross), paid and/or provisioned 1,996,092 Withholding income tax on interest on shareholders’ equity (299,414) Interim Dividends Provisioned (2) 912,000 Interest on own capital (net) /dividends accrued in the 1st semester of 2015 Interest on own capital (net) /dividends accrued in the 1st semester of 2014 Percentage of interest on shareholders’ equity/dividends after adjustments; and Paid on July 17, 2015. Interest on shareholders’ equity was paid or recorded in provisions, as follows: Description R$ thousand Per share (gross) Gross amount paid/ Withholding Income Tax (IRRF) (15%) Net amount paid/recorded in provision Common shares Preferred shares Monthly interest on shareholders’ equity paid 0.112908 0.124198 497,377 (74,607) 422,770 Supplementary interest paid on own capital 0.242805 0.267086 1,069,521 (160,428) 909,093 Interim Dividends Paid 0.188201 0.207022 829,000 - 829,000 Total in the 1st semester of 2014 Monthly interest on shareholders’ equity paid 0.108211 0.119031 522,175 (78,326) 443,849 Supplementary interest on shareholders’ equity provisioned (1) 0.278866 0.306753 1,473,917 (221,088) 1,252,829 Interim Dividends Provisioned (2) 0.172629 0.189892 912,000 - 912,000 Total in the 1st semester of 0.615676 It considers the bonus of 20% of shares occurring in March 2015; and Paid on July 17, 2015. d) Treasury shares The Board of Directors’ Meeting held on June 24, 2014 resolved to renew the term for the share buy-back program, based on the previous conditions. It is valid until June 26, 2015. The Board of Directors’ Meeting held on June 24, 2015 resolved to renew the term for the share buy-back program based on the previous conditions. It is valid until June 26, 2016. A total of 3,669,932 common shares and 13,175,162 preferred shares had been acquired with the effect of the 20% share split, totaling R$371,012thousand until June 30, 2015, and remain in treasury. The minimum, average and maximum cost per common share is R$23.62221, R$25.46012 and R$27.14350, and per preferred share is R$25.23185, R$27.43646 and R$33.12855, respectively. The fair value was R$27.98 per common share and R$28.50 per preferred share on June 30, 2015. 62 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate FEE AND COMMISSION INCOME Semesters ended June 30 - R$ thousand Credit card income 4,358,618 3,123,124 Checking account 2,275,676 1,915,092 Loans 1,332,929 1,198,801 Asset management 518,592 466,494 Collections 777,549 758,608 Consortium management 498,144 412,607 Underwriting / Financial Advisory Services 298,597 381,197 Custody and brokerage services 263,089 245,566 Payments 196,177 196,345 Other 187,182 218,740 Total PAYROLL AND RELATED BENEFITS Semesters ended June 30 - R$ thousand Salaries 2,884,760 2,604,125 Benefits 1,297,408 1,166,922 Social security charges 1,105,174 1,020,156 Employee profit sharing 612,818 566,370 Provision for labor claims 250,178 297,328 Training 49,766 43,783 Total OTHER ADMINISTRATIVE EXPENSES Semesters ended June 30 - R$ thousand Outsourced services 1,853,120 1,718,899 Depreciation and amortization 1,721,208 1,407,232 Communication 741,346 666,673 Data processing 708,992 625,525 Rental 684,713 619,471 Transport 303,919 373,314 Financial system services 393,767 386,027 Advertising and marketing 288,207 273,774 Asset maintenance 499,978 466,345 Security and surveillance 298,979 275,936 Supplies 154,039 153,500 Water, electricity and gas 155,080 109,864 Travel 44,919 32,602 Other 314,577 362,421 Total Bradesco 63 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate TAX EXPENSES Semesters ended June 30 - R$ thousand Contribution for Social Security Financing (COFINS) 1,379,447 1,218,449 Social Integration Program (PIS) contribution 232,927 225,021 Tax on Services (ISSQN) 270,804 238,648 Municipal Real Estate Tax (IPTU) expenses 49,755 41,221 Other 102,489 90,741 Total OTHER OPERATING INCOME Semesters ended June 30 - R$ thousand Other interest income 1,135,170 795,456 Reversal of other operating provisions 985,980 589,137 Revenues from recovery of charges and expenses 94,536 68,516 Other 998,149 656,881 Total OTHER OPERATING EXPENSES Semesters ended June 30 - R$ thousand Other finance costs 2,843,220 1,978,348 Sundry losses 909,097 782,543 Commissions on loans and financing 716,224 611,571 Discount granted 705,352 596,189 Intangible assets amortization 25,051 31,790 Other (1) 1,925,923 1,429,683 Total In the first semester of 2015, it primarily includes: (i) provision for tax contingency, in the amount of R$419,603 thousand (Note 17b (v)); and (ii) constitution for the provision for guarantees given, including guarantees, deposits, letters of credit and standby letter of credit, which was presented from the excess provision, in the amount of R$89,800 thousand (Note 8h). NON-OPERATING INCOME (LOSS) Semesters ended June 30 - R$ thousand Gain/loss on sale and write-off of assets and investments (131,031) (156,778) Recording/reversal of non-operating provisions (43,003) (124,788) Other 36,887 64,927 Total 64 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate RELATED-PARTY TRANSACTIONS (DIRECT AND INDIRECT) a) Related party transactions (direct and indirect) are carried out under conditions and at rates consistent with those entered into with third parties, when applicable, and effective on the dates of the operations. The transactions are as follows: June 30 - R$ thousand Assets (liabilities) Revenues (expenses) Assets (liabilities) Revenues (expenses) Interest on shareholders’ equity and dividends: - - Cidade de Deus Companhia Comercial de Participações (562,086) - (447,866) - Fundação Bradesco (201,101) - (160,236) - Elba Holdings Ltda. 200,182 - 200,182 - Bradseg Participações Ltda. 1,928,857 - 1,618,976 - Other controllers, subsidiaries and of shared control 78,586 - 78,567 - Demand deposits/Savings accounts: Bradesco Vida e Previdência S.A. (238,289) - (60,157) - Brasília Cayman Investments II Limited - - (174,833) - Key Management Personnel (16,220) (346) (21,481) (413) Other controllers, subsidiaries and of shared control (6,160) - (6,469) - Time deposits: Cidade de Deus Companhia Comercial de Participações (91,883) (31) (61,708) (37) Brasília Cayman Investments II Limited (246,261) - - - Fidelity Processadora e Serviços S.A. - (1,309) (103,413) (4,841) Key Management Personnel (61,784) (4,158) (76,320) (4,554) Other controllers, subsidiaries and of shared control (38,511) (71) (22,741) (42,720) Captures in Interbank deposits : - - - Bradesco North América LLC Delaware - - (3,028) - Securities sold under agreements to repurchase: Embaúba Holdings Ltda. - (40,013) (717,295) (33,960) Quixabá Empreendimentos e Participações Ltda. (1,646,300) (91,970) (1,286,316) (31,594) Bradesplan Participações Ltda. (1,073,780) (60,356) - - Serel Participações em Imóveis S.A. (518,814) (28,975) (475,796) (22,526) Alvorada Serviços e Negócios Ltda. - - (429,181) (22,678) STVD Holdings S.A. (651,155) (36,603) (606,625) (28,720) Columbus Holdings S.A. (526,065) (23,652) (281,257) (6,889) Ganant Corretora de Seguros Ltda. (288,543) (16,114) (258,077) (6,339) BVP Promotora de Vendas Ltda. (209,353) (11,692) (187,249) (4,599) Cidade de Deus Companhia Comercial de Participações (592,765) (17,400) (202,753) (19,273) BBD Participações S.A. (142,656) (5,618) (150,066) (9,407) Key Management Personnel (43,008) (2,998) (127,742) (6,972) Other controllers, subsidiaries and of shared control (649,738) (36,664) (432,267) (15,829) Funds from issuance of securities: Key Management Personnel (586,171) (36,008) (617,809) (28,091) Derivative financial instruments (swap): - - Tempo e Serviços Ltda. - - 4,746 4,746 Services: Scopus Tecnologia Ltda. - - (20,836) (215,468) Fidelity Processadora e Serviços S.A. (9,334) (60,115) (5,419) (52,557) Bradesco 65 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate June 30 - R$ thousand Assets (liabilities) Revenues (expenses) Assets (liabilities) Revenues (expenses) Scopus Soluções em TI (14,263) (61,809) - - Other controllers, subsidiaries and of shared control - 55 - 52 Rental of branches: - - Bradesco Vida e Previdência S.A. - - - (1,424) Other controllers, subsidiaries and of shared control - (238,737) - (213,148) Subordinated debts: - - - Fundação Bradesco - - - (27) Obligations by issuing financial bills : Bradesplan Participações Ltda. (2,970,743) (173,108) (2,645,768) (131,485) STVD Holdings S.A. (987,793) (57,307) (879,564) (43,266) Tempo e Serviços Ltda. - - (1,190,018) (58,122) Alvorada Serviços e Negócios Ltda. - - (385,440) (15,800) Other controllers, subsidiaries and of shared control (191,746) (11,165) (654,672) (31,954) b) Compensation for Key Management Personnel Each year, the Annual Shareholders’ Meeting approves: · The annual grand total amount of management compensation, set forth at the Board of Directors Meetings, to be paid to board members and members of the Board of Executive Officers, as determined by the Company’s Bylaws; and · The amount allocated to finance Management pension plans, within the Employee and Management pension plan of Organização Bradesco. For 2015, the maximum amount of R$349,900thousand was set for Management compensation and R$353,000thousand to finance defined contribution pension plans. The current policy on Management compensation sets forth that 50% of net variable compensation, if any, must be allocated to the acquisition of preferred shares of Banco Bradesco S.A., which vest in three equal, annual and successive installments, the first of which is in the year following the payment date. This procedure complies with CMN Resolution No. 3.921/10, which sets forth a management compensation policy for financial institutions. Short-term Management benefits Semesters ended June 30 - R$ thousand Salaries 156,530 162,151 INSS contributions 35,143 36,408 Total Post-employment benefits Semesters ended June 30 - R$ thousand Defined contribution supplementary pension plans 160,110 161,359 Total Considers all the key management personnel, regardless of member companies of the Prudential Conglomerate . 66 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Bradesco does not offer its Key Management Personnel long-term benefits related to severance pay or share-based compensation, pursuant to CPC 10 – Share-Based Payment, approved by CMN Resolution No. 3.989/11. Other information I) Under current law, financial institutions are not allowed to grant loans or advances to: a) Officers and members of the advisory, administrative, fiscal or similar councils, as well as to their respective spouses and family members up to the second degree; b) Individuals or corporations that own more than 10% of their capital; and c) Corporations in which the financial institution itself, any officers or administrators of the institution, as well as their spouses and respective family members up to the second degree own more than 10% of equity. Therefore, no loans or advances are granted by financial institutions to any subsidiary, members of the Board of Directors or Board of Executive Officers and their relatives. II) Shareholding Together, members of the Board of Directors and Board of Executive Officers had the following shareholding in Bradesco: June 30 ● Common shares 0.72% 0.72% ● Preferred shares 1.05% 1.03% ● Total shares (1) (2) 0.89% 0.88% (1) On June 30, 2015, direct and indirect shareholding of the members of Bradesco’s Board of Directors and Board of Executive Officers amounted to 3.10% of common shares, 1.10% of preferred shares and 2.10% of all shares; and Considers all the key management personnel, regardless of member companies of the Prudential Conglomerate . FINANCIAL INSTRUMENTS a) Risk Management Risk management is strategically highly important due to the increasing complexity of services and products and the globalization of the Organization’s business. The dynamism of the markets requires that Bradesco continuously acts to improve this activity in the pursuit of best practices. For that reason, Bradesco uses its internal market risk models, which were already in force, to calculate regulatory capital since January 2013. The Organization controls risk management in an integrated and independent manner, preserving and valuing the Board's decisions, developing and implementing methodologies, models, and measurement and control tools. It also provides training to employees from all Organization levels, from the business areas to the Board of Directors. The management process allows the risks to be proactively identified, measured, mitigated, monitored and reported, which is necessary in view of the Organization’s complex financial products and activity profile. Bradesco 67 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Credit risk management Credit risk refers to the possibility of losses as a result of the non-compliance by the borrower or counterparty with their financial obligations under agreed terms, as well as to the reduction in the value of a loan agreement resulting from a deterioration of the borrower’s risk rating, reduced earnings or remuneration, the advantageous terms/ conditions given in a renegotiation, recovery costs and other values related to the counterparty’s non-compliance with its financial obligations. Credit risk management in the Organization is a continuous and evolving process of mapping, development, assessment and diagnosis through the use of models, instruments and procedures that require a high degree of discipline and control during the analysis of operations to preserve the integrity and autonomy of the processes. The Organization controls its exposure to credit risk, which mainly results from loans, securities and derivative financial instruments. Credit risk also stems from financial obligations related to credit commitments or financial guarantees. In order not to compromise the quality of the portfolio, it includes all aspects related to the lending process, concentration, guarantee requirement, terms, among others. The Organization continuously maps all activities that can generate exposure to credit risk, with their respective ratings related to probability and magnitude, as well as the identification of their managers, measurement and mitigation plans. Market risk management Market risk is the possibility of financial losses due to fluctuating prices and interest rates of the Organization’s financial instruments, as its asset and liability portfolios may have mismatched maturities, currencies and indexes. Market risk is carefully identified, measured, mitigated, controlled and reported. The Organization’s market risk exposure profile is in line with the guidelines established by the governance process, with limits monitored independently on a timely basis. All transactions exposing the Organization to market risk are mapped, measured and classified by probability and importance, and the whole process is approved by the corporate governance structure. The process of market risk management is performed at the corporate level. This process involves several areas, with specific assignments, ensuring an efficient structure, with the measurement and control of market risk being performed centrally and independently. The management process, approved by the Board of Directors, is reviewed at least annually by the Committees and by the Board of Directors. In line with the Corporate Governance practices, aiming to preserve and strengthen the management of market and liquidity risks in the Organization, and to meet the provisions of CMN Resolution No. 3.464/07, the Board of Directors approved the Market and Liquidity Risk Management Policy, which is reviewed at least annually by the competent Committees and by the Board of Directors, providing the main guidelines for acceptance, control and management of market and liquidity risks. In addition to this policy, the Organization has specific rules to regulate the market and liquidity risk management process. 68 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Below is the statement of financial position by currency June 30 - R$ thousand Balance Local Foreign currency (1) (2) Foreign currency (1) (2) Assets Current and long-term assets Funds available 11,509,470 7,806,623 3,702,847 3,862,442 Interbank investments 176,259,959 175,131,532 1,128,427 2,219,280 Securities and derivative financial instruments 149,650,644 132,207,355 17,443,289 13,373,910 Interbank and interdepartmental accounts 50,877,430 50,877,430 - - Loan and leasing 300,197,335 258,059,459 42,137,876 30,166,366 Other receivables and assets 104,125,399 90,191,660 13,933,739 8,784,291 Permanent assets Investments 33,024,130 33,024,130 - - Premises and equipment and leased assets 9,867,728 9,845,767 21,961 11,166 Deferred 49,431 49,431 - - Intangible assets 9,207,588 9,106,783 100,805 23,472 Total Liabilities Current and long-term liabilities Deposits 197,134,948 166,595,081 30,539,867 26,497,160 Securities sold under agreements to repurchase 270,471,993 263,938,361 6,533,632 2,673,159 Funds from issuance of securities 99,537,185 89,886,448 9,650,737 8,068,100 Interbank and interdepartmental accounts 4,655,842 2,396,195 2,259,647 2,281,998 Borrowing and on-lending 61,351,654 38,842,791 22,508,863 14,110,317 Derivative financial instruments 5,582,820 4,544,450 1,038,370 2,112,848 Other liabilities: - Subordinated debts: 37,449,687 26,581,467 10,868,220 7,725,701 - Other 81,226,567 76,040,650 5,185,917 3,698,129 Deferred income - - Non-controlling interests in subsidiaries - - Shareholders’ equity - - Total Net position of assets and liabilities Net position of derivatives (2) (25,021,264) (15,330,560) Other net off-balance-sheet accounts (3) (963,549) (442,499) Net exchange position (liability) Amounts originally recorded and/or indexed mainly in USD; Excluding operations maturing in D+1, to be settled at the rate on the last day of the month; and Other commitments recorded in off-balance-sheet accounts. Liquidity Risk Liquidity Risk is the possibility of the institution not being able to fully meet its obligations, without affecting its daily operations and incurring significant losses, as well as the possibility of the institution not being able to trade a position at market price due to its significant size when compared to the usually traded volume or due to some market discontinuation. It is crucial to measure and monitor this risk, so that the Organization can settle its obligations in a timely and reliable way. The process of liquidity risk management is performed at the corporate level. It involves several areas with specific assignments, ensuring an efficient structure. Liquidity risk is measured and controlled centrally and independently and includes the daily monitoring of the composition of available funds, compliance with the minimum liquidity level, and the contingency plan for stress situations. Bradesco 69 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate One of the objectives of the Organization’s Policy on Market and Liquidity Risk Management, approved by the Board of Directors, is to lay down the rules, criteria and procedures that guarantee the establishment of the Minimum Liquidity Reserve (RML) for the Organization, as well as the strategy and action plans for liquidity crisis situations. As part of the criteria and procedures approved, the Organization establishes a minimum liquidity reserve to be held and the types of assets eligible for this reserve. Moreover, instruments for managing liquidity in a normal scenario and in a crisis scenario and the strategies to be implemented in each case are established. 70 Prudential – June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate The statement of financial position by maturity is as follows June 30 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Maturity not stated Total Assets Current and long-term assets - Funds available 11,509,470 - 11,509,470 Interbank investments (2) 169,822,775 4,891,266 1,018,993 526,925 - 176,259,959 Securities and derivative financial instruments (1) (2) 93,981,449 2,152,991 10,169,215 43,346,989 - 149,650,644 Interbank and interdepartmental accounts 50,251,340 - - 626,090 - 50,877,430 Loan and leasing 31,952,844 67,637,004 44,638,239 155,969,248 - 300,197,335 Other receivables and assets 40,913,020 17,255,669 6,713,013 39,243,697 - 104,125,399 Permanent assets Investments - 33,024,130 33,024,130 Premises and equipment 6,880,962 214,248 257,097 2,509,907 5,514 9,867,728 Deferred 824 4,119 4,943 39,545 - 49,431 Intangible assets 196,403 984,695 1,180,393 6,846,097 - 9,207,588 Total in 2015 Total in 2014 Liabilities Current and long-term liabilities - Deposits (3) 132,915,703 15,310,526 8,307,635 40,601,084 - 197,134,948 Securities sold under agreements to repurchase (2) 197,247,919 35,507,790 19,653,842 18,062,442 - 270,471,993 Funds from issuance of securities 5,068,354 16,727,462 22,838,930 54,902,439 - 99,537,185 Interbank and interdepartmental accounts 4,655,842 - 4,655,842 Borrowing and on-lending 4,335,000 15,018,672 12,387,773 29,610,209 - 61,351,654 Derivative financial instruments 5,126,990 221,543 107,839 126,448 - 5,582,820 Other liabilities: - - Subordinated debts: 1,800,736 540,473 4,092 35,104,386 - 37,449,687 - Other 51,755,322 1,769,379 2,958,992 24,742,874 - 81,226,567 Deferred income - Non-controlling interests in subsidiaries - Shareholders’ equity - Total in 2015 Total in 2014 Net assets in 2015 YTD - Net assets in 2014 YTD - - Investments in investment funds are classified as 1 to 30 days; Repurchase agreements are classified according to the maturity of the transactions; and Demand and savings deposits are classified as 1 to 30 days, without considering average historical turnover . Bradesco 71 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Operational Risk Operational risk is the possibility of losses resulting from failure, deficiency or inadequacy of internal processes, people and systems, or from external events. This definition includes legal risk associated with the activities undertaken by the Organization. The process of operational risk management is performed at the corporate level. This process involves several areas, with specific assignments, ensuring an efficient structure, with the measurement and control of operational risk being performed centrally and independently. Among the plans to mitigate operational risk, we highlight that the most important is business continuity management, which consists of formal plans to be adopted during moments of crisis to guarantee the recovery and continuation of business as well as preventing loss. Internal Controls The effectiveness of the internal controls of the Organization is sustained by qualified professionals, well-defined and implemented processes and technology compatible with the business needs. The methodology of internal controls applied in the Organization is in line with the guidelines of the Committee of Sponsoring Organizations of the Treadway Commission (COSO) – version 2013, which has the purpose of supplying a model for internal controls, management of corporate risks and fraud, in order to improve the performance and organizational supervision. The existence, the execution, and the effectiveness of controls that ensure acceptable risk levels in the Organization's processes are certified by the department in charge, and the results are reported to the Audit Committee and to the Compliance and Internal Controls Committee, as well as to the Board of Directors, aiming to provide assurance regarding the proper conduct of business and the achievement of the established goals, in accordance with applicable external laws and regulations, policies, internal rules and procedures, and codes of conduct and self-regulation. Below is the Basel Ratio: Calculation basis - Basel Ratio June 30 - R$ thousand Basel III Prudential (1) Financial Tier I capital Common equity Shareholders’ equity 86,971,566 76,800,278 Prudential adjustments in accordance with Resolution No. 4.192/13 of CMN (2) (9,469,616) (4,907,981) Tier II capital Subordinated debt 19,513,015 Capital (a) - Credit risk 552,851,291 548,599,472 - Market risk 15,257,485 18,004,347 - Operational risk 39,117,366 29,852,953 Risk-weighted assets – RWA (b) Basel ratio (a/b) 16.0% 15.8% Tier I capital 12.8% 12.1% - Common equity 12.8% 12.1% Tier II capital 3.2% 3.7% As per January 2015, the Basel Ratio started to be calculated based on the "Prudential Consolidated", in accordance with Resolution No. 4.192/13 of CMN; and As per January 2015, the factor applied to prudential adjustments went from 20% to 40%, according to the timeline for application of deductions of prudential adjustments, defined in Art.11 of CMN Resolution No. 4.192/13. 72 Prudential - June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate b) Capital Management The primary objective of the Capital Management structure is to provide the necessary conditions for a continuous process of capital assessment, monitoring and control, contributing to the achievement of the Organization’s strategic objectives. It considers the current business environment and a prospective and consistent vision for capital adequacy planning. This structure is composed of the Statutory, Non-Statutory and Executive Committees that assist the Board of Directors and the Board of Executive Officers in decision making. The internal process of assessing capital adequacy is carried out so as to ensure that the Organization has a Reference Equity base composition to support the development of activities and provide sufficient protection against risks, whether in normal or in extreme market conditions, as well as meeting managerial and regulatory requirements in relation to capital management. EMPLOYEE BENEFITS Bradesco and its subsidiaries sponsor a private defined contribution pension for employees and directors, that allows financial resources to be accumulated by participants throughout their careers by means of employee and employer contributions and invested in an Exclusive Investment Fund (FIE). The pension scheme is managed by Bradesco Vida e Previdência S.A. and BRAM – Bradesco Asset Management S.A. The Securities Dealer Company (DTVM) is responsible for the financial management of the FIE funds. The Supplementary Pension Plan was reformulated in October 2014, with contributions from employees and directors of Bradesco and its subsidiaries equal to at least 4% of their salaries. Contributions from Bradesco and its subsidiaries increased from 4% to 5% of salary, plus the percentage destined for death and disability coverage. The contributions belonging to participants who, in 2001, chose to migrate from the benefit plan defined for PGBL were maintained at the same levels of the previous benefit plan. Actuarial obligations of the defined contribution plan are fully covered by the plan assets of the corresponding FIE. In addition to the aforementioned plan, participants who chose to migrate from the defined benefit plan are guaranteed a proportional deferred benefit, corresponding to their accumulated rights in that plan. For the active participants, retirees and pensioners of the defined benefit plan, in extinction, the present value of the actuarial obligations of the plan is completely secured by collateral assets . Banco Alvorada S.A. (successor from the spin-off of Banco Baneb S.A.) maintains defined contribution and defined benefit retirement plans, through Fundação Baneb de Seguridade Social - Bases (related to the former employees of Baneb). Bradesco sponsors both defined benefit and defined contribution retirement plans, through Caixa de Assistência e Aposentadoria dos Funcionários do Banco do Estado do Maranhão (Capof), exclusively for former employees of Banco BEM S.A. Bradesco sponsors a defined benefit plan through Caixa de Previdência Privada do Banco do Estado do Ceará (Cabec), exclusively for former employees of Banco BEC S.A. In accordance with CPC 33 (R1) – Employee Benefit, as approved by CVM Resolution No. 600/09, Bradesco and its subsidiaries, as sponsors of these plans calculated their actuarial commitments taking into consideration the economic and actuarial study, using a real interest rate and recognized their obligations in the financial statements. The assets of pension plans are invested in compliance with the applicable legislation (government securities and private securities, listed company shares and real estate properties). The expenses with contributions made during the first semester of 2015 totaled R$303,233 thousand (first semester of 2014 – R$310,630 thousand). Bradesco 73 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Besides this benefit, Bradesco and its subsidiaries offer to their employees and administrators other benefits, among which are health insurance, dental assistance, life insurance, personal accidents and professional training, whose total with these expenses, including the contributions mentioned previously, totaled in the first semester of 2015 – R$1,555,784 thousand (first semester of 2014 – R$1,455,022 thousand). INCOME TAX AND SOCIAL CONTRIBUTION a) Calculation of income tax and social contribution charges Semesters ended June 30 - R$ thousand Income before income tax and social contribution Total income tax and social contribution at rates of 25% and 15%, respectively (1) (2,977,426) (4,292,733) Effect on the tax calculation: Equity in the earnings (losses) of subsidiaries and affiliates 3,686,042 321,683 Net non-deductible expenses of nontaxable income 17,812 (59,471) Interest on shareholders’ equity (paid and payable) 798,437 626,759 Other amounts (2) (250,290) (101,467) Income tax and social contribution for the period The social contribution rate for financial companies was increased to 15%, in accordance with Law No.11.727/08, remaining at 9% for other companies (Note 3h); and Includes, primarily, (i) the exchange variation of assets and liabilities, arising from foreign investments and (ii) the tax incentives. b) Breakdown of income tax and social contribution in the income statement Semesters ended June 30 - R$ thousand Current taxes: Income tax and social contribution payable Deferred taxes: Amount recorded/realized in the period on temporary differences 4,794,917 1,939,291 Use of opening balances of: Social contribution loss (227,245) (375,061) Income tax loss (267,503) (652,854) Recording in the period on: Social contribution loss 15,325 139 Income tax loss 39,567 201 Total deferred taxes Income tax and social contribution for the period 74 Prudential - June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate c) Deferred income tax and social contribution R$ thousand Balance on Amount recorded Amount realized Balance on Balance on Allowance for loan losses 17,565,047 3,427,644 2,062,779 18,929,912 16,475,669 Civil provisions 1,267,287 200,890 165,129 1,303,048 1,219,053 Tax provisions 1,591,442 248,804 9,458 1,830,788 1,922,807 Labor provisions 985,883 254,633 209,226 1,031,290 874,403 Provision for devaluation of securities and investments 76,622 21,875 13,807 84,690 70,591 Provision for devaluation of foreclosed assets 274,227 82,624 74,125 282,726 252,309 Adjustment to fair value of trading securities 3,696 2,333,767 3,149 2,334,314 4,276 Amortization of goodwill 170,755 22,436 1,026 192,165 186,004 Provision for interest on shareholders’ equity (1) - 589,567 - 589,567 427,803 Other 2,130,704 761,031 609,655 2,282,080 2,280,114 Total deductible taxes on temporary differences Income tax and social contribution losses in Brazil and overseas 4,371,601 54,892 494,748 3,931,745 2,802,801 Subtotal (2) Adjustment to fair value of available-for-sale securities (2) 550,040 314,548 41,503 823,085 226,712 Social contribution - Provisional Measure No. 2.158-35/01 106,097 - - 106,097 132,511 Total deferred tax assets (Note 9b) Deferred tax liabilities (Note 32e) Deferred tax assets, net of deferred tax liabilities Deferred taxes on interest on shareholders’ equity is recorded up to the authorized tax limit; and Deferred tax assets from financial companies were established considering the increase in the social contribution rate, determined by Law No.11.727/08 (Note 3h). Bradesco 75 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate d) Expected realization of deferred tax assets on temporary differences, tax loss andnegative basis of social contribution and deferred social contribution – Provisional Measure No. 2.158-35 Semesters ended June 30 - R$ thousand Temporary differences Income tax and social contribution losses Social contribution - Provisional Measure No.2.158-35 Total Income tax Social contribution Income tax Social contribution 2015 2,567,410 1,529,315 15,588 53,457 73,364 4,239,134 2016 4,104,343 2,457,825 343,268 204,194 32,733 7,142,363 2017 4,347,725 2,583,022 730,852 438,877 - 8,100,476 2018 3,350,437 1,991,952 1,005,851 743,307 - 7,091,547 2019 3,353,314 1,987,864 12,127 384,009 - 5,737,314 2020 (1 st Sem.) 366,977 220,396 167 48 - 587,588 Total The projected realization of deferred tax assets is an estimate and it is not directly related to the expected accounting income. The present value of deferred tax assets, calculated based on the average funding interest rate, net of tax effects, amounts to R$30,457,815 thousand (R$25,508,301 thousand in 2014) of which R$26,756,228 thousand (R$22,809,377 thousand in 2014) relates to temporary differences, R$3,597,472 thousand (R$2,574,145 thousand in 2014) relates to tax losses and negative basis of social contribution and R$104,115 thousand (R$124,779 thousand in 2014) to deferred social contribution, Provisional Measure No. 2.158-35. e) Deferred tax liabilities June 30 - R$ thousand Mark-to-market adjustment to securities and derivative financial instruments 230,994 296,566 Difference in depreciation 685,794 1,007,958 Judicial deposit and others 1,285,712 1,213,794 Total The deferred tax liabilities of companies in the financial sectors were established considering the increased social contribution rate, established by Law No.11.727/08 (Note 3h). OTHER INFORMATION a) The Organização Bradesco manages investment funds and portfolios with net assets which, in June 30, 2015, amounted to R$514,728,562 thousand (R$462,245,913 thousand in 2014). b) Consortium funds June 30, 2014 - R$ thousand Monthly estimate of funds receivable from consortium members 459,481 402,392 Contributions payable by the group 22,078,126 19,709,344 Consortium members - assets to be included 19,805,945 17,719,131 Credits available to consortium members 4,468,878 4,069,890 In units Number of groups managed 3,537 3,419 Number of active consortium members 1,126,619 1,010,214 Number of assets to be included 531,429 488,050 76 Prudential - June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate c) In the first semester of 2015, the Central Bank of Brazil redefined the rules of compulsory deposits on time resources and resources in savings deposits, whose main changes we highlight below. Description Current Rule Previous rule Time Resources The collection will be 25% of the balance of time deposits with effect from the calculation period from August 31 to September 4, 2015. The collection was 20% on the balance of time deposits. The collection will be made with full remuneration of the Selic Rate on the amount collected. The collection was limited to the payment of 40% of the liability and 60% could be deducted through the acquisition of credit, and financial bills, among others. If purchases were not made up to 60% the value was collected without remuneration. Resources from savings deposits The collection became 24.5% of the balance of savings accounts, with effect from the calculation period from June 8 to 12, 2015. The collection was 20% on the balance of the savings resources. The gross debit balance of the financing of new or second-hand real estate of the Housing Finance System may be deducted up to the limit of 18% of the liability, provided that they are contracted in the period from June 1, 2015 to June 23, 2017. No deduction was allowed of financing of new or second-hand real estate. For the additional liability, the collection became 5.5% of the balance of savings accounts, with effect from the calculation period from June 8 to 12, 2015. For the additional liability, the collection was of 10% on the balance of savings accounts. d) As part of the convergence process with international accounting standards, the Brazilian Accounting Pronouncements Committee (CPC) issued several accounting pronouncements, as well as their interpretations and guidelines, which are applicable to financial institutions only after approval by CMN. The accounting standards which have been approved by CMN include the following: · Resolution No. 3.566/08 – Impairment of Assets (CPC 01); · Resolution No. 3.604/08 – Statement of Cash Flows (CPC 03); · Resolution No. 3.750/09 – Related Party Disclosures (CPC 05); · Resolution No. 3.823/09 – Provisions, Contingent Liabilities and Contingent Assets (CPC 25); · Resolution No. 3.973/11 – Subsequent Event (CPC 24); · Resolution No. 3.989/11 – Share-based Payment (CPC 10); · Resolution No. 4.007/11 – Accounting Policies, Changes in Estimates and Error Correction (CPC 23); · Resolution No. 4.144/12 – Conceptual Framework for Preparing and Presenting Financial Statements; and · Resolution No. 4.424/15 – Employee Benefits (CPC 33 – shall take effect as from January 1, Presently, it is not possible to estimate when the CMN will approve the other CPC pronouncements or if they will be applied prospectively or retrospectively. CMN Resolution No. 3.786/09 and Bacen Circular Letters No. 3.472/09 and No. 3.516/10 establish that financial institutions and other entities authorized by Bacen to operate, which are publicly-held companies or which are required to establish an Audit Committee shall, since December 31, 2010, annually prepare and publish in up to 90 days after the reference date of December 31 their consolidated financial statements, prepared under the International Financial Reporting Standards (IFRS), in compliance with international standards issued by the International Accounting Standards Board (IASB). Bradesco 77 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate As required by CMN Resolution, on March 31, 2015, Bradesco published its consolidated financial statements for December 31, 2013 and 2014 on its website, in accordance with IFRS standards. The net income and equity of the financial statements disclosed in IFRS were not substantially different from those presented in the financial statements prepared in accordance with the accounting practices adopted in Brazil and applicable to institutions authorized to operate by the Brazilian Central Bank (Bacen). As there were no substantial differences between the two sets of financial statements (GAAPs) in the year ended December 31, 2014, Management expects that the net profit and shareholders’ equity for the semester ended June 30, 2015 will also not be materially different in the two GAAPs. e) On May 14, 2014, Law No.12.973/14 was published, which converted Provisional Measure No.627/13. This Law amends the Federal Tax Legislation regarding Corporate Income Tax - IRPJ, the Social Contribution on Net Profits - CSLL, the Contribution to PIS/PASEP and the Contribution to the Social Security Financing - COFINS. These are the main issues contemplated by Law No.12.973/14: • revocation of the Transition Tax System (RTT), controlling the adjustments arising from new accounting methods and criteria following the alignment of Brazilian accounting rules to the international standards; • taxation of companies domiciled in Brazil for increases in the equity of overseas subsidiaries and affiliates resulting from profit within these entities; and • special installment payment of PIS/PASEP and COFINS Contributions. The aforementioned Law was regulated through Normative Instructions No. 1.515/14 and No. 1.520/14. Our assessment shows that there will be no significant future impacts on our Consolidated Financial Statements. On January 1, 2015, for the companies that opted not to early adopt, Law No. 12.973/14 came into force, ending the period of the Transition Tax Regime (RTT) and enforcing a new tax regime in Brazil. Among other matters, the Law revoked the RTT, disciplining the adjustments resulting from the new accounting methods and criteria introduced by the convergence of the Brazilian accounting standards to the international standards. It also altered the Federal Tax Legislation related to the Legal Entity Tax Return - IRPJ, to the Social Contribution on the Net Profit - CSLL, to the Contribution for the PIS/PASEP and to the Contribution for the Financing of Social Security – COFINS. f) On January 20, 2015, Provisional Measure No.656/14 was converted to law by the publication of Law No. 13.097/15. Among other things, this legislation changes the limits on the deductibility criteria for credit losses on contracts that become past-due after October 8, 2014 (Article 9 of Law No. 9.430/96). The limits remain the same for contracts that were past-due on or before October 7, 2014. g) On May 21, 2015, Provisional Measure No. 675 (MP 675/15) was published which increased the rate of the Social Contribution on Net Profit - CSLL of the financial and insurance sectors from 15% to 20% of taxable profit, from September 1, 2015. Bradesco will wait for the conversion of MP 675/15 into Law for a more in-depth and conclusive analysis, since possible amendments to MP may be proposed by the National Congress. h) There were no subsequent events that need to be adjusted or disclosed for the consolidated financial statements as of June 30, 2015. Marcos Aparecido Galende Accountant - CRC 1SP201309/O-6 78 Prudential - June 2015 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Report of Independent Auditors on the Consolidated Financial Statements of the Prudential Conglomerate To The Board of Directors and Management Banco Bradesco S.A. Osasco – SP Dear Sirs We have audited the accompanying Prudential Conglomerate consolidated financial statements of Banco Bradesco S.A. (“Bradesco”), which comprise the consolidated statement of financial position of the Prudential Conglomerate as at June 30, 2015, and the respective income statement, statement of changes in equity and cash flow statement for the six-month period then ended, and a summary of significant accounting policies and other explanatory information. These special purpose financial statements have been prepared by Bradesco´s management as required by Resolution n o 4,280, dated October 31, 2013, of the Conselho Monetário Nacional (CMN) and supplementary regulations of the Central Bank of Brazil (BACEN), described in the note n o 2 to the financial statements. Management’s Responsibility for the Financial Statements Bradesco´s Management is responsible for the preparation and fair presentation of these Prudential Conglomerate consolidated financial statements in accordance with the Resolution n o 4,280/13 of CMN, and supplementary regulations of BACEN, which main criteria and accounting practices are described in note n o 2 to the financial statements, and for such internal control as management determines is necessary to enable the preparation of the Prudential Conglomerate consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these Prudential Conglomerate consolidated financial statements prepared by Bradesco´s Management in accordance with the Resolution n o 4,280/13, of CMN, and supplementary regulations of BACEN, based on our audit in accordance with Brazilian and International Standards on Auditing, taking into account the NBC TA 800 (ISA 800) - “Special Considerations - Audits of Financial Statements Prepared in Accordance with Special Purpose Frameworks”. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the Prudential Conglomerate consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal controls relevant to the preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Bradesco’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Bradesco 79 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Report of Independent Auditors on the Consolidated Financial Statements of the Prudential Conglomerate Opinion In our opinion, the Prudential Conglomerate consolidated financial statements of Bradesco referred to above, present fairly, in all material respects, the financial position of Bradesco´s Prudential Conglomerate consolidated financial statements as at June 30, 2015, the financial performance of its operations and its cash flows for the six-month period then ended in accordance with the provisions for preparation of the Prudential Conglomerate consolidated financial statements pursuant to the Resolution n o 4,280/13, of CMN, and supplementary regulations of BACEN for the preparation of these consolidated financial statements prepared for special purpose, as described in note n o 2 to the financial statements. Emphasis Basis of preparation of the Prudential Conglomerate consolidated financial statements Without modifying our opinion, we draw attention to note n o 2 to the financial statements that discloses that the Prudential Conglomerate consolidated financial statements of Bradesco were prepared by Bradesco´s management to meet the requirements of Resolution n o 4,280/13, of CMN, and supplementary regulations of BACEN. Consequently, our report on these consolidated financial statements has been prepared solely for meeting these specific requirements and thus may not be appropriate for other purposes. Other Matter Bradesco has prepared a separate set of financial statements for general purposes for the six-month period ended June 30, 2015, in accordance with accounting practices adopted in Brazil applicable to institutions authorized to operate by the Central Bank of Brazil, on which we issued an unqualified auditor’s report on July 29, 2015. Osasco, July 29, 2015. KPMG Auditores Independentes CRC 2SP028567/O-1 F SP Original report in Portuguese signed by Cláudio Rogélio Sertório Contador CRC 1SP212059/O-0 80 Prudential - June 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 5, 2015 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
